Exhibit 10.14
AMENDED AND RESTATED LEASE AGREEMENT
Between
760 WASHINGTON AVENUE, L.L.C., Landlord
and
SUNGARD AVAILABILITY SERVICES LP, Tenant
For
760 Washington Avenue, Carlstadt,
Bergen County, New Jersey
Prepared by:
Richard G. Berger, Esq.
Russo Development, LLC
71 Hudson Street
Hackensack, New Jersey 07601
(201) 487-5657

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  Commencement Date of Term     6  
 
           
2.
  Rent     6  
 
           
3.
  Additional Rent     7  
 
           
4.
  Repairs and Maintenance Obligations of Tenant     10  
 
           
5.
  Repairs and Maintenance Obligation of Landlord     11  
 
           
6.
  Utilities and Personal Property Taxes     12  
 
           
7.
  Glass, Damage by Tenant     13  
 
           
8.
  Use of Premises     13  
 
           
9.
  Alterations and Improvements     15  
 
           
10.
  Laws and Ordinances     17  
 
           
11.
  Insurance     17  
 
           
12.
  Landlord’s Liability     20  
 
           
13.
  Default of Landlord     21  
 
           
14.
  Default of Tenant     21  
 
           
15.
  Access to Premises     25  
 
           
16.
  Hold Harmless     25  
 
           
17.
  Assignment or Sublease     26  
 
           
18.
  Condemnation     27  
 
           
19.
  Fire or Casualty Loss     28  
 
           
20.
  Estoppel Certificate     29  
 
           
21.
  Signage     29  
 
           
22.
  Brokerage Commission     29  
 
           
23.
  Unavoidable Delays     30  

- 2 -



--------------------------------------------------------------------------------



 



             
24.
  Subordination     30  
 
           
25.
  Security Deposit     31  
 
           
26.
  Intentionally Omitted     31  
 
           
27.
  Intentionally Omitted     31  
 
           
28.
  Environmental Covenants     31  
 
           
29.
  Auction Sales     34  
 
           
30.
  Holding Over     34  
 
           
31.
  Quiet Possession     34  
 
           
32.
  Representations and Warranties of Landlord     35  
 
           
33.
  Notices     35  
 
           
34.
  Parties Bound     36  
 
           
35.
  Abandoned Personal Property     36  
 
           
36.
  Article Headings     37  
 
           
37.
  Governing Law     37  
 
           
38.
  Letter of Acceptance     37  
 
           
39.
  Intentionally Omitted     37  
 
           
40.
  Options to Renew     37  
 
           
41.
  Right of First Offer on Purchase of Demised Premises     37  
 
           
42.
  Conditional Guaranty of Payment     38  
 
           
43.
  Mobile Data Center     38  
 
           
44.
  Rooftop Rights     38  
 
           
45.
  Intentionally Omitted     39  
 
           
46.
  Supplemental HVAC     40  
 
           
47.
  Venting     40  

- 3 -



--------------------------------------------------------------------------------



 



             
48.
  Grounding Equipment     41  
 
           
49.
  Backup Electrical Generators     41  
 
           
50.
  Due Execution     41  
 
           
51.
  Payment of Tenant’s Legal Costs Under Special Circumstances     42  

- 4 -



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LEASE AGREEMENT
     THIS AMENDED AND RESTATED LEASE AGREEMENT (this “Lease”) is made this
23 day of November, 2009, by and between:

         
 
  760 WASHINGTON AVENUE, LLC c/o Russo Development, L.L.C., 71 Hudson Street,
Hackensack, New Jersey 07601 (hereinafter referred to as “Landlord”),

and

         
 
  SUNGARD AVAILABILITY SERVICES LP, a Pennsylvania limited partnership, formerly
known as SunGard Recovery Services LP, a Pennsylvania limited partnership,
having an address of 680 E. Swedesford Road, Wayne, Pennsylvania 19807
(hereinafter referred to as “Tenant”).

RECITALS
     A. Landlord and Tenant, which was then known as SunGard Recovery Services
LP, are parties to an existing Lease Agreement dated August 21, 2002 (the
“Existing Lease”), with respect to the real property owned by Landlord commonly
known as 760 Washington Avenue, Carlstadt, New Jersey 07601.
     B. Landlord and Tenant entered into an Amendment to Lease Agreement dated
May 16, 2003 (the “Lease Amendment”).
     C. Landlord and Tenant now wish to amend, restate and replace the Existing
Lease and the Lease Amendment with a single integrated lease agreement
containing new and revised terms and establishing new rental amounts and an
extension of the lease term, all as set forth in this Agreement, to be effective
as of October 1, 2009 (the “Effective Date”).
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
and the legal sufficiency of which are hereby acknowledged by the parties, and
the parties intending to be legally bound hereunder, the parties agree, as
follows:
          (i) The Existing Lease and the Lease Amendment shall and are hereby
amended and restated in their entirety by this Lease effective as of the
Effective Date, and the Existing Lease and Lease Amendment shall be null and
void from and after the Effective Date.
          (ii) Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, those certain premises located at 760 Washington Avenue, in the
Borough of Carlstadt, County of Bergen, and State of New Jersey (also designated
by the Carlstadt Tax Assessor as Block 127, Lots 10 and 11), upon which is
currently constructed, inter alia, a

- 5 -



--------------------------------------------------------------------------------



 



building containing approximately 172,477 square feet of space (consisting of
154,603 square feet of ground floor area and 17,874 square feet of second
floor/mezzanine area) (the “Building”) and the exclusive right to 224 parking
spaces (the entire lot with all improvements thereon are hereinafter referred to
as the “Demised Premises”), all as more particularly depicted on Schedule “A”
annexed hereto.
          TO HAVE AND TO HOLD the premises for a term of seventeen (17) years
and seven (7) months (the “Initial Term”) which commenced on February 1, 2003
(the “Commencement Date”), and which shall end on September 30, 2020 (the
“Termination Date”). The period from the Commencement Date through the final
date of the Initial Term as extended by the first and/or second renewal options
under Section 40 of this Lease is hereinafter referred to as the “Term.”
          IN CONSIDERATION OF THE FOREGOING, and of the mutual promises,
agreements, conditions, covenants and terms herein set forth, the Landlord and
the Tenant further covenant and agree as follows:
     1. Commencement Date of Term: The term hereof commenced on February 1, 2003
(the “Commencement Date”).
     2. Rent:
          2.1 Fixed Rent:
               (a) The Fixed Rent payable to Landlord from the Commencement Date
hereof through September 30, 2015 is unchanged from the Existing Lease and is
set forth at Schedule “C”. The parties hereto acknowledge and agree that Tenant
has paid all such Fixed Rent through and including September 30, 2009.
               (b) From and after the October 1, 2015, and for the balance of
the Initial Term, the Tenant hereby agrees to pay to the Landlord Fixed Rent for
Unit A (containing approximately 104,171 square feet of the Premises) as set
forth on Schedule “C-1”. From and after the October 1, 2015, and for the balance
of the Initial Term, the Tenant hereby agrees to pay to the Landlord Fixed Rent
for Unit B (containing approximately 68,306 square feet of the Premises) as set
forth on Schedule “C-2”.
          All such Fixed Rent shall be in cash or check, lawful money of the
United States of America, payable in monthly installments on the first day of
each and every month, in advance, throughout the term of this Lease. The Fixed
Rent shall be paid at the office of the Landlord set forth above on the first
page of this Lease, or at such other place as may hereafter be designated by the
Landlord. Fixed Rent shall be paid to the Landlord without notice or demand and
without deduction, set-off or other charge, except as may otherwise be provided
for herein. The parking spaces are being provided to Tenant at no additional
charge.
          2.2 Except as otherwise specifically provided for herein, any sums due
the Tenant from the Landlord under any of the provisions of this Lease, or
arising from or out of the Landlord’s failure to comply with, or perform any of
the terms of this Lease, shall in all cases be enforced by Tenant by means other
than deduction from Fixed Rent or Additional Rent (Fixed

- 6 -



--------------------------------------------------------------------------------



 



Rent and Additional Rent are referred to collectively in this Lease as “Rent”).
No payment by Tenant or receipt by Landlord of a lesser amount than any payment
of Fixed Rent or Additional Rent herein stipulated shall be deemed to be other
than on account of the earliest stipulated such Rent then due and payable.
          2.3 If checks issued by Tenant shall be dishonored a late charge shall
apply and if checks are dishonored on two (2) or more occasions within any six
(6) month period, Landlord may require, by giving written notice to Tenant that
all future Rent payments are to be made by cash, cashier’s check, or money
order, and that the delivery of Tenant’s personal or corporate check will no
longer constitute a payment of Rent as provided in this Lease. Any acceptance of
personal or corporate check thereafter by Landlord shall not be construed as a
subsequent waiver of said rights except as to the check so accepted.
          2.4 If any installment of Rent or any sum due from Tenant, under this
or any other agreement between Landlord and Tenant, shall not be received by
Landlord or Landlord’s designee from Tenant within ten (10) days after said
amount is due, then Tenant shall pay to Landlord a late charge equal to five
percent (5%) of the amount past due, plus any reasonable attorneys’ fees
incurred by Landlord by reason of Tenant’s failure to pay Rent and/or other
charge when due hereunder. Acceptance of such late charge by the Landlord shall
in no event constitute a waiver of Tenant’s default with respect to such overdue
amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder, unless accompanied by the applicable installment of
rent or other sum due. The aforesaid late charge may be repeated each month that
the same Rent or charge remains unpaid.
     3. Additional Rent.
          3.1 Tenant shall be responsible to pay as Additional Rent hereunder
all taxes, costs, charges, maintenance, and operational expenses associated with
the Demised Premises together with all interest and penalties that may accrue
thereon in the event of the Tenant’s failure to pay such amounts, and all
damages, costs and expenses which the Landlord may incur by reason of any
default of the Tenant or failure on the Tenant’s part to comply with the terms
of this Lease, except those specifically allocated to Landlord under Article 5
of this Lease. Therefore, and without limitation, commencing at the Effective
Date, Tenant shall continue to pay to Landlord One Hundred percent (100%) of the
total costs of the following items, herein called “Additional Rent”:
               A. All real estate taxes on the land, as more fully described on
Schedule “B” attached hereto and made a part hereof (the “Land”), site
improvements and the Building comprising the Demised Premises. Said real estate
taxes shall include all real estate taxes and assessments that are levied upon
and/or assessed against the Demised Premises, including any taxes which may be
levied on rents, except that as to assessments, Landlord shall elect to pay same
over the longest period permitted by law and only the current year’s
installment, including interest, shall be added into Tenant’s calculation. In
addition, Tenant shall reimburse Landlord for Landlord’s reasonable costs
incurred in appealing taxes and/or assessments on Demised Premises, including
reasonable legal fees, expert witness fees and other proper costs but Tenant
will not be liable to pay a reimbursement in excess of any actual tax savings
resulting from such an appeal. If any such appeal is successful, any recovery
net of such expenses shall be credited (proportionately) to Tenant’s obligation
hereunder. Except during the

- 7 -



--------------------------------------------------------------------------------



 



final three (3) years of the then Term, Tenant shall have the right to appeal
tax assessments on the Demised Premises at Tenant’s sole cost and expense; and
if any such tax appeal is unsuccessful or if it results in an increase in real
estate taxes, Tenant shall bear all such costs, attorneys fees and tax increases
during the Term. Notwithstanding the foregoing, the foregoing taxes shall
specifically exclude income taxes assessed against the Landlord, franchise
taxes, estate taxes, sales taxes, corporate income taxes, capital stock taxes,
employment benefit taxes, social security taxes, worker’s compensation taxes,
capital levy, succession, inheritance, or transfer taxes payable by the
Landlord, corporate franchises, capital stock, loans and bonus taxes imposed
upon any owner of the Land, any late fees, penalties or interest with respect to
the payment of any such taxes, and any income, profits or revenue tax. Landlord
hereby agrees to pay all such taxes so as to include and obtain any applicable
discount for early payment.
               B. All premiums and deductible costs paid by Landlord for the
Demised Premises only associated with Insurance (as described in Articles 11.3
and 11.4 below).
               C. All costs incurred by Landlord pursuant to this Lease to
maintain, repair and replace exterior walls, structural steel, foundations,
roof, landscaped areas, parking and loading areas including driveways, sidewalks
and curbs (including snow and ice removal from parking and exterior loading
areas and sidewalks) and site drainage facilities and other areas within the
Land which are not the responsibility of Tenant to maintain, repair and replace
under this Lease. There shall also be included any parking charges, utilities
surcharges, COAH development fees or any other costs levied, assessed or imposed
by, or at the direction of, or resulting from statutes or regulations, or
interpretations thereof, promulgated by any governmental authority in connection
with the expansion, renovation, use or occupancy of the Demised Premises or the
Parking Lot by or on behalf of Tenant (as defined in Article 43 below) from and
after the Effective Date. Any and all such replacement costs shall be amortized
over the useful economic life of such improvements.
               D. On or about the Effective Date, Landlord shall submit to
Tenant a statement of the anticipated monthly Additional Rent for the period
between the Effective Date, and the following December 31, and Tenant shall pay
this Additional Rent on a monthly basis concurrently with the payment of the
Fixed Rent. Tenant shall continue to make said monthly payments until notified
by Landlord of a change thereof. By March 1 of each calendar year (commencing in
2010), Landlord shall use its best efforts to give Tenant a statement showing
the total Additional Rent for the Demised Premises for the prior calendar year
(an “Operating Expense Statement”). Landlord shall also submit to Tenant by
separate invoice not less often than annually a statement documenting any
charges relating to the Private Communications Ductbank (described in
Section 32.2 below), and Tenant shall pay its proportionate share thereof within
thirty (30) days after presentation thereof.
               E. In the event the total of the monthly payments which Tenant
has made for the prior calendar year be less than the Tenant’s actual share of
such Additional Rent, then Tenant shall pay the difference in a lump sum within
thirty (30) days after receipt of such statement from Landlord and shall
concurrently pay the difference between the total previous monthly payments made
in the then calendar year and the total of monthly payments calculated as
Additional Rent based on the prior year’s experience. Any overpayment by Tenant
shall be credited towards the Fixed Rent and/or Additional Rent next coming due.
The actual Additional Rent for the prior year shall be used for purposes of
calculating the anticipated monthly

- 8 -



--------------------------------------------------------------------------------



 



Additional Rent for the then current year with actual determination of such
Additional Rent after each calendar year as above provided. Even though the term
has expired and Tenant has vacated the Demised Premises, when the final
determination is made of Tenant’s share of said Additional Rent for the year in
which this Lease terminates, Tenant shall pay any increase due over the
estimated Additional Rent previously paid within thirty (30) days after demand,
and, conversely, any overpayment made shall be immediately rebated by Landlord
to Tenant within thirty (30) days after such notice to Tenant, and this
provision shall survive termination for said purpose. Failure of Landlord to
submit Operating Expense Statements to Tenant as called for herein within six
(6) months after the end of any applicable lease year or one (1) year from the
expiration of the Initial Term, or any renewal term, as the case may be, shall
be deemed to be a waiver of Tenant’s requirement to pay sums as herein provided.
In addition, Tenant shall not be responsible or liable for the payment of any
amount which should have been included in an Operating Expense Statement as
Additional Rent for a particular calendar year that was not so included. The
term “lease year” as used throughout this Lease shall mean: (a) as to the period
from January 1, 2009 through September 30, 2015, a calendar year, i.e. January 1
to December 31 of each calendar year; and (b) as to the period from October 1,
2015 through the balance of the Initial Term and through each of the renewal
option terms, if exercised, a period from October 1 to September 30 of the
following calendar year.
               F. Each Operating Expense Statement shall be conclusive and
binding upon Tenant unless, within one hundred twenty (120) days after receipt
of such Operating Expense Statement, Tenant shall notify Landlord that it
disputes the correctness of the Operating Expense Statement, specifying the
particular respects in which said Operating Expense Statement is claimed to be
incorrect. Tenant, or an independent certified public accountant who is hired by
Tenant on a non-contingency fee basis and who offers a full range of accounting
services, shall have the right, during regular business hours, to review
Landlord’s invoices relating to the disputed items of operating expenses for the
immediately preceding lease year; or at Landlord’s sole discretion and in lieu
of such review, Landlord will provide Tenant with an audited statement. Tenant
shall (and shall cause its employees, agents and consultants to) keep the
results of any such review or audited statement strictly confidential. If such
review or audited statement shows that the estimated payments by Tenant on
account of operating expenses exceeded the amounts to which Landlord is entitled
hereunder for the immediately preceding lease year, Landlord shall credit or
refund the amount of such excess as provided herein. In addition, if the
Operating Expense Statement overstated the actual operating expenses by five
percent (5%) or more, then Landlord shall pay to Tenant the reasonable and
necessary fees and costs associated with such audit. If Tenant shall dispute an
Operating Expense Statement, pending the determination of such dispute, Tenant
shall pay the estimated payments claimed by Landlord to be due from Tenant on
account of operating expenses in accordance with the applicable Operating
Expense Statement, without prejudice to Tenant’s position. All costs and
expenses of such review or audited statement shall be paid by Tenant except as
otherwise specifically provided for in this Section 3.1 F. If Tenant does not
notify Landlord in writing of any objection to any Operating Expense Statement
within one hundred twenty (120) days after receipt thereof, then Tenant shall be
deemed to have waived such objection.
          3.2 Anything in Section 3.1 to the contrary notwithstanding,
Additional Rent shall not include: (i) depreciation on the Building or the
parking facilities or equipment therein; (ii) salaries of employees and
executives above the grade of building manager; (iii) real estate

- 9 -



--------------------------------------------------------------------------------



 



broker’s and/or leasing commissions to agents of Landlord or to other persons or
brokers; (iv) amounts received by Landlord through proceeds of insurance to the
extent the proceeds are compensation for expenses which were previously included
in Additional Rent hereunder; (v) cost of repairs incurred by reason of fire or
other casualty to the extent to which Landlord is compensated therefor through
proceeds of insurance or would be compensated by any insurance required to be
maintained by Landlord hereunder, or caused by the exercise of the right of
eminent domain (except for the amount of deductibles); (vi) advertising and
promotional expenditures; (vii) legal and auditing fees, other than legal and
auditing fees reasonably incurred in connection with the maintenance and
operation of the Building or in connection with the preparation of statements
required pursuant to additional rent or lease escalation provisions or legal
fees payable by Tenant after a default as expressly provided in this Lease;
(viii) legal fees for the negotiation or enforcement of this Lease, or in
connection with any debt or equity financing or sale of the Demised Premises;
(ix) expenses resulting from any violations by the Landlord of the terms of this
Lease; (x) costs of performing any clean-up relating to environmental conditions
or affecting the Building or Demised Premises prior to the Commencement Date or
as otherwise provided for herein; (xi) depreciation or amortization of any
improvements or equipment; (xii) principal or interest payments on loans secured
by mortgages on the Building or on the Demised Premises; (xiv) any costs for
services rendered by any person or entity related to or affiliated with Landlord
which is in excess of commercially reasonable rates for such services;
(xiv) penalties, interest and bad debts; and (xv) any obligations under any
mortgage, ground lease or other debt affecting the Demised Premises.
     4. Repairs and Maintenance Obligations of Tenant.
          4.1 The Tenant has had possession and control of the Demised Premises
since the Commencement Date, has examined the Demised Premises and has entered
into this Lease without any representation on the part of the Landlord as to the
present or future condition thereof, except as may be expressly set forth
herein, and has accepted the Demised Premises in “as is” condition.
          4.2 The Tenant shall, at all times during the term of this Lease or
any renewals thereof, at its sole expense, put and maintain in thorough repair
and in good and safe condition, and shall make all necessary repairs,
replacements, renewals, alterations, ordinary and extraordinary, structural
(except as provided in Section 5.1 below) and non-structural, to the Demised
Premises and to the equipment, appurtenances, pipes, plumbing systems, HVAC
systems, electrical systems, generators, electrical substations,
telecommunication systems, interior finishes, interior partitions, ceilings,
window glass, fixtures, and all other appliances and appurtenances exclusively
serving the Demised Premises, excluding only those repairs and replacements
which are the responsibility of Landlord under Section 5.1 of this Lease. Tenant
shall at Tenant’s option either contract for or establish an internal
maintenance program to regularly inspect and maintain, in accordance with
accepted practices in the industry, all building systems including, but not
limited to, mechanical, electrical, elevators and loading dock equipment
servicing the Premises at the sole cost and expense of the Tenant.
          4.3 All repairs and replacements shall be in quality and class at
least equal to the original work. After an Event of Default (as hereinafter
defined) with respect to making such repairs or replacements, the Landlord may,
but shall not be required to, make such repairs and

- 10 -



--------------------------------------------------------------------------------



 



replacements for the Tenant’s account, and the expense thereof shall constitute
and be collectible as Additional Rent, payable within thirty (30) days of
written demand; provided that Landlord’s right hereunder shall only be exercised
(a) upon a termination of the Term; or (b) if the condition threatens the health
or safety of persons or significant damage to property; or (c) if the condition
materially and adversely affects the appearance or function of the industrial
park within which the Demised Premises are located in the reasonable judgment of
the Landlord; or (d) if the conditions violate another provision of this Lease,
such as, but not limited to, violations of law.
          4.4 The Tenant shall maintain all portions of the Demised Premises in
a clean and orderly condition, free of dirt, rubbish, and unlawful obstructions.
          4.5 The Landlord shall not be required to furnish any services or
facilities or to make any repair or alteration in or to the Demised Premises,
except as hereinbefore or hereinafter set forth. The Tenant hereby assumes the
full and sole responsibility for the condition, operation, repair, maintenance,
and management of the Demised Premises, subject to Landlord’s obligations to
clean up or otherwise respond to any environmental conditions existing as of the
Commencement Date or otherwise not the responsibility of Tenant under
Article 28.
          4.6 In case any dispute shall arise at any time between the Landlord
and the Tenant as to the standard of care and maintenance of the Demised
Premises, such dispute shall be determined by arbitration before a licensed
architect or real estate broker, mutually agreed upon by Landlord and Tenant;
provided that if the requirement for making repairs or replacements is imposed
by any governmental authority or the holder of any mortgage to which this Lease
is subordinate, then such requirement for repairs or replacements shall be
complied with by the Tenant, provided that Tenant shall also have the right to
dispute or contest the validity, application, or reasonableness of any
governmental requirement and the Landlord shall afford to the Tenant reasonable
cooperation in this connection.
          4.7 As between Landlord and Tenant, Tenant shall be solely responsible
to monitor security conditions affecting the use of Premises by Tenant, its
employees, agents, contractors, subtenants and invitees and to provide all
necessary security to secure persons or property against negligent or criminal
acts and/or omissions of third parties, and Tenant shall indemnify, defend and
hold the Landlord harmless from all claims concerning such matters. Nothing in
this section is intended to nor shall it impose upon Tenant any obligation to
any third party which is not imposed under applicable law without reference to
this Lease and no third party shall be construed as a third party beneficiary of
this provision of this Lease
          4.8 Anything in this Article 4 to the contrary notwithstanding, the
foregoing provisions shall not apply to any environmental matters, which are
specifically addressed in Article 28 below.
     5. Repairs and Maintenance Obligations of Landlord:
               5.1 Landlord shall make all repairs, replacements, alterations or
renewals and perform all maintenance to the following areas or parts of the
Demised Premises at Tenant’s expense, charged as Additional Rent under
Section 3.1(c) of this Lease: (a) exterior walls, structural steel, foundations,
roof, landscaped areas, parking and loading areas, sidewalks and curbs, and site
drainage facilities, including, without limitation, snow and ice removal from

- 11 -



--------------------------------------------------------------------------------



 



parking, loading, and sidewalk areas, and (b) the Private Communications
Ductbank (described in Section 32.2 below). At Landlord’s option, routine
maintenance to be paid by Tenant as Additional Rent may include, without
limitation, all items noted in Schedule “D” annexed hereto and made a part
hereof. The foregoing is not intended to eliminate or modify Tenant’s
maintenance obligations as provided for under Section 4 of this Lease.
          5.2 Landlord shall not be in default under this Lease for any failure
to make such repairs or to perform any maintenance unless Landlord shall fail to
cure said default within thirty (30) days after notice of said default by
Tenant, or in the case of a default not susceptible of a cure within thirty
(30) days, if Landlord shall fail to commence a cure within thirty (30) days and
diligently complete such cure within a reasonable time. Notwithstanding the
foregoing, if Tenant’s personnel cannot reasonably perform their functions in
the Demised Premises as a result of Landlord’s default which materially and
adversely impairs the use of the Demised Premises (such being a “Shut-Down
Condition”), Tenant may serve written notice upon the Landlord of such Shut-Down
Condition. Landlord shall have one (1) business day to commence necessary
repairs and to diligently prosecute such repairs to a conclusion. If Landlord
defaults in its obligation, Tenant shall have the self-help rights afforded
under Section 13.1. Further, in the event a Shut-Down Condition persists for
more than thirty (30) days, Fixed Rent and Additional Rent shall abate until the
Shut-Down Condition has been remedied so as to permit Tenant’s personnel to
reasonably perform their functions in the Demised Premises.
          5.3 Tenant shall promptly report in writing to Landlord any defective
condition known to Tenant which Landlord is required to repair.
     6. Utilities and Personal Property Taxes:
          6.1 Tenant shall pay for all water, gas, heat, light, power, sewer
charges, telephone service, fire alarm monitoring and all other services and
utilities supplied to the Demised Premises (including, without limitation,
exterior lighting provided for the exclusive use of the Demised Premises),
together with any taxes thereon.
          6.2 In the event the Demised Premises are connected to public
utilities by means of lines passing through the Demised Premises and outside of
the Building and electrical apparatus maintained by Tenant, it shall be the
Landlord’s responsibility to maintain said lines as at the expense of Tenant,
billed as Additional Rent under Section 3 of this Lease provided however that
Landlord’s responsibility shall not extend further than to repair any breaks or
obstructions in said lines with reasonable dispatch after being advised of same,
and to refrain from any negligent or willful action to cause any such break or
obstruction. Tenant’s repair responsibility in respect to any such lines shall
be limited to their entry into the Building at the Demised Premises and above
ground connections to Tenant’s fixtures and equipment. In no event shall
Landlord be responsible for any interruption of service of any utility to the
Demised Premises occurring by reason of any act or condition unless caused by
the gross negligence or willful misconduct of Landlord. Notwithstanding the
foregoing, if Tenant’s personnel cannot reasonably perform their functions in
the Demised Premises as a result of a Shut-Down Condition, Tenant may serve
written notice upon the Landlord of such Shut-Down Condition. Landlord shall
have one (1) business day to commence necessary repairs and to diligently
prosecute such repairs to a conclusion. If Landlord defaults in its obligation,
Tenant shall have the self-help rights afforded under Section 13.1. Further, in
the event a Shut-Down Condition

- 12 -



--------------------------------------------------------------------------------



 



persists for more than thirty (30) days, Fixed Rent and Additional Rent shall
abate until the Shut-Down Condition has been remedied so as to permit Tenant’s
personnel to reasonably perform their functions in the Demised Premises; subject
to the express condition precedent that, and for the period during which, the
Landlord is entitled to recover all such Fixed Rent and Additional Rent under
the terms of the policies for business interruption insurance for loss of rents
obtained pursuant to Section 11.3.
          6.3 Tenant shall pay, or cause to be paid, before delinquency, any and
all taxes levied or assessed and which become payable during the term hereof
upon all Tenant’s leasehold improvements, equipment, furniture, fixtures, and
any other personal property belonging to Tenant and located on the Demised
Premises. In the event any or all of the Tenant’s leasehold improvements,
equipment, furniture, fixtures and other personal property shall be assessed and
taxed with the real property, Tenant shall pay to Landlord such taxes applicable
to Tenant’s property within thirty (30) days after delivery to Tenant by
Landlord of a statement in writing setting forth the amount of such taxes
applicable to Tenant’s property.
          6.4 Notwithstanding the foregoing in this Article 6, Tenant shall have
the right to utilize services of an alternative utility service provider (“ASP”)
(including a provider of telecommunication services) rather than the primary
utility providers servicing the Building as of the date of Tenant’s execution of
this Lease. Tenant acknowledges and agrees that all utility services desired by
Tenant pursuant to this paragraph shall be ordered and utilized at the sole
expense of Tenant. Tenant agrees that to the extent service by ASP is
interrupted, curtailed, or discontinued for whatever reason, Landlord shall have
no obligation or liability with respect thereto.
     7. Glass, Damage by Tenant:
          7.1 In case of the destruction of or any damage to the glass in the
Demised Premises, or the destruction of or damage of any kind whatsoever to the
Demised Premises, the Tenant shall repair the said damage or replace or restore
any destroyed parts of the Demised Premises, as speedily as possible, at the
Tenant’s own cost and expense. Notwithstanding the foregoing, if any such damage
is covered by insurance maintained under Sections 11.3 and 11.4 below, then
Landlord hereby agrees to file and pursue in good faith a claim with the
insurance company with respect to such damage and reimburse Tenant with respect
to the proceeds arising from such claim. The provisions of this Section 7.1
shall be subject to the waiver of subrogation provision in Section 11.9 below.
     8. Use of Premises:
          8.1 The Demised Premises shall be used and occupied only for all uses
in connection with Tenant’s disaster recovery operation and related business,
including disaster recovery services, data storage, continuity services,
employee educational programs, general office purposes, conference rooms,
employee training facilities, computer facilities, remote computer testing
facilities, employee kitchens and other legally permitted uses consistent with
the characteristics of similar first-class facilities (the “Permitted Use”), and
may not be used for any other business or enterprise or in any manner other than
as authorized by this Article 8 without Landlord’s prior written consent.
Landlord’s consent to any other lawful use which complies with the provisions of
this Article 8 of this Lease shall not be unreasonably withheld or

- 13 -



--------------------------------------------------------------------------------



 



delayed or conditioned; provided, however, that Tenant’s sole remedy with
respect to any assertion that Landlord’s failure to timely consent to a change
of use was unreasonable shall be to seek equitable relief (including, without
limitation, specific performance and/or injunctive relief), and Tenant shall
have no damage claim against Landlord as a result of Landlord’s actions in
refusing to consent on a timely basis thereto (except as provided in
Section 51.1 below).
          8.2 Tenant shall not use, or suffer or permit the use of the Demised
Premises or any part thereof which would violate any certificate of occupancy
for the Demised Premises, or any of the covenants, agreements, terms, provisions
and conditions of this Lease, or for any unlawful purposes or in any unlawful
manner.
          8.3 If any governmental license or permit, including, without
limitation, a certificate of occupancy shall be required for the proper and
lawful conduct of Tenant’s business or other activity carried on in the Demised
Premises, Tenant, at Tenant’s expense, shall duly procure and thereafter
maintain such license. Tenant shall provide a copy thereof to Landlord. Tenant,
at Tenant’s expense, shall, at all times, comply with the terms and conditions
of each such license or permit.
          8.4 Tenant shall not do, nor permit to be done, anything outside of
the Permitted Use which will cause a cancellation or non-renewal of any
insurance policy covering said Demised Premises, or otherwise render the Demised
Premises uninsurable.
          8.5 Tenant shall not: (A) use or allow the Demised Premises to be used
for any unlawful purpose, and (B) cause, maintain or permit any nuisance in, on
or about the Demised Premises.
          8.6 Tenant shall not commit or allow to be committed any waste in or
upon the Demised Premises.
          8.7 Tenant shall: (a) not use the Demised Premises or permit anything
to be done in or about the Demised Premises, which will materially conflict with
any applicable law, statute, ordinance or governmental rule or regulation now in
force or which may hereafter be enacted or promulgated; and (b) at its sole cost
and expense, promptly comply in all material respects with all applicable laws,
statutes, ordinances and regulations now in force or which may hereafter be in
force and with the requirements of any board of fire underwriters or other
similar bodies now or hereafter constituted relating to or affecting the
condition, use or occupancy of the Demised Premises. The final, unappealable
judgment of any court of competent jurisdiction that Tenant has (or has not)
violated any law, statute, ordinance or regulation, or amendment thereto, or
judicial decision, shall be conclusive of that fact as between the Landlord and
Tenant.
          8.8 Tenant’s North American Industry Classification System Number is
541519 [Computer Related Services]. The Tenant shall not use or permit the
Demised Premises to be used as an Industrial Establishment as defined as of the
date of this Lease by the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et
seq., without Landlord’s prior written consent. No bio-hazardous items shall be
stored, used, generated or disposed of at the Demised Premises other than in
compliance with applicable laws.

- 14 -



--------------------------------------------------------------------------------



 



9.   Alterations and Improvements; Tenant’s Surrender Obligations:

          9.1 Landlord understands that Tenant has made and may in the future
make substantial improvements to the interior of the Demised Premises including,
but not limited to, the installation of the mezzanine, partitions, dropped
ceilings, conduit, raised flooring, electrical systems, fire sprinkler systems,
heating, ventilating and air-conditioning systems, and other improvements
necessary or desirable to prepare the Demised Premises for Tenant’s occupancy
thereof (the “Tenant Improvements”). As of the Termination Date or such earlier
date as Tenant’s right of possession is terminated under this Lease, the Tenant
shall at its sole cost and expense remove all Tenant Improvements (except as
otherwise provided herein) and shall restore the Demised Premises to the
condition it was in prior to the installation of the Tenant Improvements,
subject to ordinary wear and tear due to passage of time and normal use, and
damage by casualty. If Landlord, at the time Landlord consents to additions,
improvements, alterations or installations, advises Tenant that such removal
will not be required, then such Tenant Improvements to the Demised Premises,
except Tenant’s movable fixtures and furniture, shall become the property of
Landlord and shall remain upon, and be surrendered with, said Demised Premises,
as a part thereof, at the end of said term or renewal term, as the case may be.
Notwithstanding the foregoing, the parties agree that the Tenant Improvements
consisting of (A) the second floor mezzanine of approximately 17,874 square
feet, (B) the conduits and the wiring therein from the public right of way to
the Demised Premises, and (C) the conduits and wiring therein running from the
Building to the buildings located at 777 Central Boulevard and 410 Commerce
Boulevard, shall not be removed at the Termination Date and shall become the
sole property of the Landlord from and after the Termination Date.
          9.2 Tenant may not make structural alterations, additions or
improvements to the Demised Premises (“Structural Alterations”) without the
consent of the Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Landlord will review and consent or object in writing to
Tenant’s submission of Tenant’s plans for structural alterations within ten
(10) days of receipt thereof. Landlord’s failure to respond within ten (10) days
shall operate as a refusal of consent. Landlord’s consent shall not be required
for nonstructural alterations, additions or improvements to the Demised Premises
(“Nonstructural Alterations”); however, Tenant may at its option submit to
Landlord Tenant’s plans and specifications for Nonstructural Alterations in
order to determine whether Landlord upon termination of this Lease will require
Tenant to remove such Nonstructural Alterations. Tenant’s Structural Alterations
and Nonstructural Alterations are sometimes hereinafter referred to as
“Alterations”. In the event Landlord does not consent to the Tenant’s plans for
Structural Alterations, Landlord shall specifically inform Tenant of the reason
for denial of such consent. Any work undertaken by Tenant shall be performed in
compliance with all applicable codes and standards including, but not limited
to, the New Jersey Uniform Construction Code.
          9.3 Tenant, at Tenant’s sole cost and expense, shall prepare all
necessary plans and specifications for the design and construction of all Tenant
Improvements (the “Tenant Plans”). The Tenant Plans shall be subject to review
and approval by Landlord, which approval Landlord shall not unreasonably delay
or withhold or condition, and which shall be deemed approved if Landlord has not
responded to Tenant within ten (10) days after submission thereof by Tenant to
Landlord. Any material changes by Tenant to the Tenant Plans, once approved by
Landlord, shall likewise be subject to review and approval by Landlord, which
approval Landlord shall not unreasonably delay or withhold or condition, and
which shall be deemed

- 15 -



--------------------------------------------------------------------------------



 



approved if Landlord has not responded to Tenant within ten (10) days after
submission thereof by Tenant to Landlord. Tenant shall cause the construction
and installation of the Tenant Improvements to be in compliance with the
approved Tenant Plans.
          9.4 In addition to the other provisions set forth in this Section 9,
Landlord and Tenant agree that: (i) each shall require all contractors retained
by it to indemnify and hold harmless Landlord and Tenant to the maximum extent
permitted by law, to comply with all safety rules and regulations including, but
not limited to OSHA regulations, and take all safety measures reasonably
required to protect Landlord and Tenant and their respective agents, contractors
and employees from injury or damage caused by or resulting from the performance
of the construction activities at the Demised Premises; (ii) all construction
contracts in connection with construction activities at the Demised Premises
shall contain provisions that obligate the contractors to: (a) carry public
liability and property damage insurance with a combined single limit of not less
than $5,000,000.00; and (b) carry workmen’s compensation insurance in compliance
with New Jersey law.
          9.5 The review and approval by Landlord of the plans and
specifications for the Tenant Improvements is solely for the benefit of
Landlord, and, in reviewing and approving the same, Landlord assumes no
liability for the design of the Tenant Improvements or the adequacy thereof, nor
shall such review or approval by Landlord release Tenant from any obligation or
liability in respect thereof.
          9.6 Upon Tenant’s request, from time to time, Landlord shall promptly
submit to Tenant the current copies of any and all plans, specifications and/or
working drawings relative to the Demised Premises which have not been previously
submitted to Tenant pursuant to other provisions of this Lease. Upon Landlord’s
request, from time to time, Tenant shall promptly submit to Landlord then
current copies of any and all plans, specifications and/or working drawings
relative to the Tenant Improvements which have not been previously submitted to
Landlord pursuant to other provisions of this Lease. Landlord will not impose
any fee for review or approval of the plans for the Tenant Improvements.
Landlord will not impose any fees for construction, supervision, or plan review
unless Landlord is acting as the general contractor.
          9.7 Neither party shall, at any time prior to or during the Term,
directly or indirectly employ or permit the employment of, any contractor,
mechanic or laborer in the Demised Premises if such employment would interfere
or cause any conflict with other contractors, mechanics or laborers engaged in
the construction, maintenance or operation of the Demised Premises. In the event
of such interference or conflict, each party, upon demand of the other, shall
cause all contractors, mechanics or laborers causing such interference or
conflict to leave the Demised Premises immediately.
          9.8 Tenant shall, in connection with the construction and installation
of Tenant Improvements, comply with all applicable laws, ordinances, rules and
regulations and shall, with Landlord’s assistance as may be required, obtain all
permits and approvals required or necessary thereunder in order for Tenant to
perform the Tenant Improvements.
          9.9 If, because of any acts or omission of Tenant or anyone claiming
through or under Tenant, any mechanic’s or materialmen’s notice of intention or
mechanic’s or materialmen’s or other construction lien or order for the payment
of money shall be filed against

- 16 -



--------------------------------------------------------------------------------



 



the Demised Premises, or against Landlord (whether or not such lien or order is
valid or enforceable as such), Tenant shall, at Tenant’s own cost and expense,
cause the same to be canceled and discharged of record or bonded off within
forty-five (45) days after the date of filing thereof, and shall also indemnify
and save harmless Landlord from and against any and all costs, expenses, claims,
losses or damages, including reasonable counsel fees, resulting therefrom or by
reason thereof. If, because of any acts or omission of Landlord or anyone
claiming through or under Landlord, any mechanic’s or materialmen’s notice of
intention or mechanic’s or materialmen’s or other construction lien or order for
the payment of money shall be filed against the Demised Premises, or against
Tenant (whether or not such lien or order is valid or enforceable as such),
Landlord shall, at Landlord’s own cost and expense, cause the same to be
canceled and discharged of record or bonded off within forty-five (45) days
after the date of filing thereof, and shall also indemnify and save harmless
Tenant from and against any and all costs, expenses, claims, losses or damages,
including reasonable counsel fees, resulting therefrom or by reason thereof.
     10. Laws and Ordinances:
          10.1 The Tenant shall promptly execute and materially comply with the
statutes, ordinances, rules, orders, regulations and requirements of the
Federal, State and Municipal governments and of any and all their departments
and bureaus applicable to the Demised Premises for the correction, prevention
and abatement of nuisances, violations or other grievances in, upon or connected
with said Demised Premises during said term, arising from, incident to, or
connected with the use and occupation of the Demised Premises by the Tenant. The
Tenant shall also promptly materially comply with and execute all rules, orders
and regulations of the Board of Fire Underwriters for the prevention of fires,
at its own cost and expense, arising from, incident to or connected with the use
and occupation of said premises by the Tenant.
     11. Insurance:
          11.1 During Tenant’s construction of any Tenant Improvements (the
“Construction Phase”), Tenant shall maintain builder’s risk insurance for the
full replacement cost of the Tenant Improvements at Tenant’s sole cost and
expense in addition to the insurance coverages under Section 9.4 and 11.2 of
this Lease.
          11.2 At all times from and after the Commencement Date, and during the
full term, the Tenant shall maintain, at its sole cost and expense, general
public liability insurance against claims for personal injury, death or property
damage, under a policy of commercial general public liability insurance, with
such limits as may reasonably be requested by the Landlord from time to time,
but not less than Five Million Dollars ($5,000,000.00) Combined Single Limit
(“CSL”) in respect of bodily injury and property damage. A combination of
General Liability Coverage and Umbrella Liability Coverage is acceptable to
comply with this limit.
          11.3 At all times during the full Lease Term, Landlord, at the expense
of Tenant to be charged and paid as Additional Rent pursuant to Section 3 of
this Lease, shall obtain and maintain for the benefit of Landlord and Tenant,
property insurance, business interruption insurance for loss of rents, and flood
insurance in an amount equal to the full

- 17 -



--------------------------------------------------------------------------------



 



replacement value of the Building, including the replacement value of the Tenant
Improvements, and not less than the requirements of any mortgagee holding a
mortgage on the Premises, provided that the same are commercially reasonable.
Landlord shall use commercially reasonable efforts to obtain said coverages at
commercially reasonable rates, in which case Tenant shall pay one hundred
percent (100%) of the cost of the insurance covering the Tenant Improvements,
payable in advance at the commencement of the insurance policy year. Allocation
of the cost for Tenant Improvements shall be based upon their replacement value
as shall be accurately and reasonably stated by Tenant. Landlord, its Mortgagee
and Tenant shall be named as insureds thereunder, as their respective interests
may appear, and the Landlord and its mortgagee shall be named loss payee, as
their respective interests may appear. Tenant may elect to carry for the benefit
of Landlord, its Mortgagee and Tenant any of the insurance coverages described
in this paragraph applicable to the Demised Premises, or to the Tenant’s rental,
or to fixtures, furnishings, equipment, improvements and other property owned by
the Tenant and located at or in or affixed to Demised Premises at its own cost
and expense. Tenant shall provide Landlord with at least thirty (30) days’
advanced written notice of its request to carry its own insurance to afford time
for Landlord to cancel duplicative coverages so as to assure no lapse or gaps in
such coverages. The Landlord and its mortgagee shall be named loss payee under
any such policy, as their respective interests may appear, and all coverages
shall comply with the requirements of Landlord’s mortgagee.
          11.4 The Landlord shall carry general public liability insurance, in
addition to Tenant’s general public liability insurance requirement as outlined
in Article 11.2, naming Landlord as the insured and Tenant as additional
insured. Tenant shall pay its proportionate share of the cost of said insurance,
in advance, at the commencement of the insurance policy year. If Tenant finds
that the deductibles under such policies are not at commercially reasonable
levels, Tenant may notify the Landlord, and if the parties are unable to agree
on a reasonable deductible, then subject to requirements of Landlord’s
Mortgagee, the issue will be resolved by arbitration before a qualified
insurance professional mutually selected by the parties.
          11.5 All insurance required to be maintained by the Tenant shall be
effected by valid and enforceable policies issued by insurers with a Bests
Rating of A-/IX or better, which are authorized to do business in New Jersey.
The Tenant may carry the insurance referred to in this Lease under any blanket
policy of insurance or policies issued by its present or future insurance
carriers. If the Tenant elects to provide insurance as herein set forth under
any blanket policy or blanket coverage, the Landlord will be provided with
evidence of such insurance in the form of a certificate of insurance or any
other evidence of insurability from any insurance carrier and said certificate
or certificates will provide that the Landlord will receive thirty (30) days
notice prior to cancellation in the coverage. If the Tenant elects to provide
insurance as herein set forth under one or more individual policies of
insurance, then either certificates of insurance or duplicate originals of such
policies will be delivered to Landlord and same will provide that the Landlord
will receive thirty (30) days’ notice prior to cancellation in coverage. Proof
of insurance coverage and payment for same (including the Certificates or
duplicate original policies) shall be delivered to Landlord at the Commencement
Date and as to renewal policies shall be delivered to Landlord not less than
fifteen (15) days prior to the effective date of the renewal coverage. All such
policies shall be primary shall be primary notwithstanding that coverage may
also exist under a policy held by Landlord.

- 18 -



--------------------------------------------------------------------------------



 



                    All insurance required to be maintained by the Landlord
shall be effected by valid and enforceable policies issued by insurers with a
Bests Rating of A-/IX or better, which are authorized to do business in New
Jersey. The Landlord may carry the insurance referred to in this Lease under any
blanket policy of insurance or policies issued by its present or future
insurance carriers. If the Landlord elects to provide insurance as herein set
forth under any blanket policy or blanket coverage, the Tenant will be provided
with evidence of such insurance in the form of a certificate of insurance or any
other evidence of insurability from any insurance carrier and said certificate
or certificates will provide that the Tenant will receive thirty (30) days
notice prior to cancellation in the coverage. All such policies shall be primary
and non-contributing with any other insurance carried by Tenant.
          11.6 All policies of insurance required to be maintained hereunder
(whether by Landlord or Tenant) shall name the Tenant and the Landlord and its
mortgagee as the insured as their respective interests may appear. All such
policies shall contain an agreement by the insurers that such policies shall not
be canceled without at least thirty (30) days prior written notice to the
Landlord.
          11.7 Upon the default of the Tenant in effecting any such insurance,
or procuring or delivering the policies therefor as directed by the Landlord, or
in paying the premiums therefor and any and all charges incidental thereto when
the same become payable, or in procuring and delivering to the Landlord renewals
of expired policies at least fifteen (15) days before such expiration, the
Landlord may, upon not less than ten (10) days prior written notice to Tenant,
procure any such insurance or insurances and/or pay the premiums and other
charges incidental thereto, and any and all amounts so paid by the Landlord,
together with interest thereon from the date of such payment at lesser of twelve
percent (12%) per annum or the highest rate permitted by law, shall be
Additional Rent hereunder and, at the Landlord’s option, may be added to the
rent then due or thereafter to become due and the Landlord shall have the rights
and remedies, including summary proceedings, with respect to the same as with
respect to rent.
          11.8 In the event Tenant’s use and occupancy of the Demised Premises
causes any additional charge or increase in the insurance premiums on the Land
or Building, in excess of those rates which would normally be imposed for
insuring a non-combustible building of similar construction, Tenant shall, from
time to time, immediately upon receipt of notice from Landlord, do whatever is
reasonably deemed necessary, and follow whatever reasonable recommendations may
be made by the Landlord, in order that such excess charge or increase in
insurance premiums may be removed, or the lowered rate obtained; or, in the
event conditions are such that nothing can be done in Tenant’s discretion by way
of improvements or otherwise to remove such increased insurance premiums, or if
the expense involved is excessive, then Tenant shall pay the full amount of such
additional charges or increases in premium on demand as Additional Rent.
          11.9 Anything in this Article 11 or in this Lease to the contrary
notwithstanding, each of Landlord and Tenant hereby waives any and all rights of
recovery against the other, and against the officers, employees, agents,
representatives, customers and business visitors of such other party, for loss
of or damage to such waiving party or its property or the property of others
under its control, arising from any cause insured against under any policy of
insurance required to be carried by such waiving party pursuant to the
provisions of this

- 19 -



--------------------------------------------------------------------------------



 



Lease (or any other policy of insurance carried by such waiving party in lieu
thereof) at the time of such loss or damage. The foregoing waiver shall be
effective whether or not the waiving party actually obtains and maintains the
insurance which such waiving party is required to obtain and maintain pursuant
to this Lease (or any substitute therefor). Landlord and Tenant shall, upon
obtaining the policies of insurance which they are required to maintain
hereunder, give notice to their respective insurance carrier or carriers that
the foregoing mutual waiver of subrogation is contained in this Lease. In
addition, Tenant and Landlord shall obtain waivers of subrogation for the
benefit of one another, from any company issuing any policy of insurance
obtained by either of them pursuant to the terms of this Lease. Landlord shall
not be liable for injury, loss, expense, claim or damage to the person,
property, or interests of Tenant covered by insurance, irrespective of whether
any such damage is occasioned by the negligence or willful misconduct of
Landlord, its servants, agents or employees. Similarly, Tenant shall not be
liable for injury, loss, expense, claim or damage to the person, property, or
interests of Landlord covered by insurance, irrespective of whether any such
damage is occasioned by the negligence or willful misconduct of Tenant, its
servants, agents or employees.
     12. Landlord’s Liability:
          12.1 Except as otherwise provided in this Lease, Landlord shall not be
liable for any personal injury to any person, including the Tenant or to its
officers, agents, employees, contractors or invitees or for any damage to any
property of any person, including the Tenant, whether from action of the
elements, or acts of negligence of or occupants of adjacent properties, except
if caused by or resulting from the Landlord’s willful malfeasance or negligent
acts.
          12.2 The term “Landlord” as used in this Lease shall be limited to
mean and include only the owner or owners at the time in question of the Demised
Premises and in the event of any transfer or transfers of the title to the
Demised Premises, the then grantor shall be automatically freed and relieved
from and after the date of such conveyance or transfer of all liability for the
performance of any covenants or obligations on the part of Landlord contained in
this Lease to be performed, provided that any funds then in the hands of such
grantor, in which Tenant has an interest, shall be delivered to the grantee and
that such grantee assumes all obligations of grantor as the “Landlord”
hereunder, including, without limitation, any liability for the performance of
any covenants or obligations on the part of Landlord contained in this Lease for
the period prior to any such transfer of title.
          12.3 Tenant agrees that it shall look solely to Landlord’s interest in
the Demised Premises (including all of Landlord’s rights to insurance and
condemnation proceeds and all Rent and income from Demised Premises) and not to
Landlord for the collection of any judgment (or other judicial process) against
the Landlord or any predecessor Landlord in the event of any default or breach
by Landlord with respect to any of the terms, covenants and conditions of this
Lease to be observed and/or performed by Landlord, and no other assets of
Landlord or any predecessor Landlord shall be subject to levy, execution or
other procedures for the satisfaction of Tenant’s remedies. Tenant irrevocably
waives and releases Landlord from any claims in excess of such interest in the
Demised Premises.

- 20 -



--------------------------------------------------------------------------------



 



     13. Default of Landlord:
          13.1 Landlord shall not be in default unless Landlord fails to perform
obligations required of Landlord within a reasonable time, but in no event later
than thirty (30) days after written notice by Tenant to Landlord specifying
wherein Landlord has failed to perform such obligation; provided, however, that
if the nature of Landlord’s obligation is such that more than thirty (30) days
are required for performance, then Landlord shall not be in default if Landlord
commences performance within such 30-day period and thereafter diligently
prosecutes the same to completion. Except as otherwise specifically provided for
herein, in no event shall Tenant have the right to terminate this Lease as a
result of Landlord’s default, and Tenant’s remedies shall be limited to damages
and/or an injunction. Notwithstanding the foregoing, in emergency circumstances
where the failure to repair or replace would result in a Shut-Down Condition
(defined at Section 5.2) and it is impracticable to give Notice to the Landlord
and permit Landlord to carry out the repair pursuant to Section 5.2, then Tenant
shall have the right to perform Landlord’s obligations and be reimbursed for the
reasonable cost thereof, if applicable, as a common expense or, otherwise at
Landlord’s sole expense, so long as Tenant provides Landlord with notice thereof
promptly after performing such obligations.
     14. Event of Default by Tenant:
          14.1 The following shall constitute an “Event of Default” by the
Tenant hereunder:
               (a) If Tenant shall be late in the payment of any installment of
Fixed Rent and if such breach shall continue for ten (10) days; provided that
once in each twelve (12) month period Landlord shall provide a written notice of
late payment to Tenant and a ten (10) day period to cure the nonpayment before
declaring an Event of Default or assessing a late charge under Section 2.4.
               (b) If Tenant shall be late in the payment of any Supplemental or
Additional Rent, and if such breach shall continue for thirty (30) days after
Landlord shall have sent Tenant a written invoice for the amount due.
               (c) If, during the term of this Lease: (i) Tenant shall make an
assignment for the benefit of creditors, or (ii) a voluntary petition be filed
by Tenant under any law having for its purpose the adjudication of Tenant a
bankrupt, or the extension of time for payment, composition, adjustment,
modification, settlement or satisfaction of the liabilities of Tenant or the
reorganization or liquidation of Tenant, or (iii) a receiver be appointed for
the property of Tenant by reason of the insolvency or alleged insolvency of
Tenant, or if (iv) any department of the state or federal government or any
officer thereof or duly authorized Trustee or Receiver shall take possession of
the business or property of the Tenant, or if (v) an involuntary petition be
filed against Tenant under any law having for its purpose the adjudication of
Tenant as a bankrupt, or for the liquidation of Tenant; and (except with respect
to items (a) and (b), supra, which shall be noncurable events of default) if
same have not been removed, cured or discharged within ninety (90) days, or if
(vi) any Receiver or Trustee pursuant to any bankruptcy or insolvency law,
whether Federal or State, shall attempt to thereafter assign this Lease to any
part or attempt to sublet all or any part of the Demised Premises.

- 21 -



--------------------------------------------------------------------------------



 



               (d) If Tenant shall default in the performance or observation of
any other agreement or condition (other than payment of rent or Additional Rent)
on its part to be performed or observed, and if Tenant shall fail to cure said
default within thirty (30) days after notice of said default by Landlord (or, in
the case of a default not susceptible of a cure within thirty (30) days, if
Tenant shall fail to commence a cure within thirty (30) days and diligently
complete such cure within a reasonable time under the circumstances.
          14.2 During the period of an uncured Event of Default:
               (a) Landlord may (i) permit Tenant to remain in possession and
sue for all rents, damages, attorneys’ fees and collection costs as due; or
(ii) terminate this Lease by written declaration, but allow Tenant to remain in
possession as Tenant at will and sue Tenant for all rents, damages, attorneys’
fees and collection costs; or (iii) immediately, or at any time thereafter,
through legal process, re-enter and resume possession of the Demised Premises
and remove all persons and property therefrom either by summary dispossess
proceedings or by a suitable action or proceeding at law or in equity (or in the
case of a permanent abandonment of the Demised Premises by Tenant by peaceful
self-help), without being liable for any damages therefor (no re-entry by the
Landlord shall be deemed an acceptance of a surrender of this Lease unless
accompanied by a written declaration signed by Landlord to that effect); or
(iv) upon re-taking possession, keep the premises vacant (subject to reasonable
efforts at mitigation of Landlord’s damages) and recover from Tenant all rents,
damages, reasonable attorneys fees and collection costs as hereinafter provided;
(v) without liability to Tenant or any other party and without constituting a
constructive or actual eviction, Landlord may suspend or discontinue furnishing
or rendering to Tenant any property, material, labor, or other service (other
than utilities), wherever Landlord is obligated to furnish or render the same,
so long as an Event of Default has occurred and is continuing under this Lease;
or (vi) upon re-taking possession Landlord may, as Tenant’s agent and without
effecting Tenant’s liability hereunder, relet the whole or any part of the
Demised Premises for a period equal to, or greater, or less than the remainder
of the then term of this Lease, at such rental and upon such terms and
concessions as Landlord shall deem reasonable, to any lessee or lessees which it
may deem suitable and satisfactory for any use and purpose which it may deem
appropriate. In no event shall the Landlord be liable in any respect for failure
to relet the Demised Premises or in the event of such reletting, for failure to
collect the rent thereunder provided that Landlord has complied with its
mitigation obligations as aforesaid. Any sums received by the Landlord on a
reletting for any monthly installment of rent in excess of the rent reserved in
this Lease shall belong to Landlord;
               (b) Delinquent Fixed Rent and Additional Rent shall bear interest
at the lower rate of either twelve percent (12%) per annum or the maximum rate
permitted by law, from the date on which it is due until the date on which it is
paid. This provision shall not relieve Tenant from any payment of Fixed Rent,
late charges or Additional Rent at the time due and in the manner specified
herein.
               (c) Tenant hereby expressly waives the service of notice of
intention to re-enter as provided for in any statute and also waives any and all
rights or equity of redemption in case the Tenant shall be dispossessed by a
Court. The terms “enter,” and “re-enter,” “entry,” or “re-entry,” as used in
this Lease, are not restricted to their technical legal meaning.

- 22 -



--------------------------------------------------------------------------------



 



               (d) the termination of this Lease shall not in any circumstance
operate to relieve the Tenant from liability for performance of all of its
obligations hereunder. Upon any such termination of this Lease, Tenant covenants
that it will quit and surrender the premises and deliver possession thereof to
Landlord.
          14.3 No waiver by the Landlord of any Event of Default by Tenant shall
constitute or be construed as a waiver of any other or future Event of Default.
No waiver by the Tenant of any default or breach by the Landlord shall
constitute or be construed as a waiver of any other or future default or breach.
No waiver by either party shall be effective unless in writing.
          14.4 The acceptance by Landlord of rent or other charges from Tenant
(in whole or in part) after any Event of Default, even though known to Landlord,
shall not constitute a waiver of the default/breach, unless the Event of Default
is cured in full. The acceptance by Landlord of rent or other charges from
Tenant (in whole or in part) shall not be deemed an accord and satisfaction in
respect of any claims of Landlord against Tenant, notwithstanding the payment
check or accompanying letter may bear a legend or endorsement to the contrary.
The acceptance of payment as above shall not affect any notice of default or any
action or proceedings or judgment or order taken in consequence of the default.
          14.5 In the event of (a) the termination of this Lease under the
provisions of Article 14 hereof, (b) the re-entry into the Demised Premises by
Landlord under the provisions of this Article 14, or (c) the termination of this
Lease (or re-entry) by or under any summary dispossess or other proceeding or
action or any provision of law by reason of default hereunder on the part of
Tenant, Landlord shall be entitled to retain all moneys, if any, paid by Tenant
to Landlord, whether as advance rent, security or otherwise, but such moneys
shall be credited by Landlord against any rent due from Tenant at the time of
such termination or re-reentry, or at Landlord’s option, against any damages
payable by Tenant under this Lease or pursuant to law.
          14.6 In the event of any termination of this Lease under the
provisions of Article 14 or in the event that Landlord shall re-enter the
premises lawfully or in the event of the termination of this Lease (or of
re-entry) by or under any summary dispossess or other proceeding or action or
any provision of law, Tenant will pay to Landlord as damages, at the sole
election of Landlord, either:
               (a) a sum which at the time of such termination of this Lease or
at the time of any such re-entry by Landlord, as the case may be, is equal to
the excess, if any, between: (i) the aggregate of all Rent which would have been
payable hereunder by Tenant had this Lease not so terminated for the period
commencing with such earlier termination of this Lease or the date of any such
re-entry, as the case may be, and ending with the date set for the expiration of
the full term hereby granted, over (ii) the aggregate of all rent of the Demised
Premises for the same period based upon the then local market rental value of
the Demised Premises as determined by taking into account any market concessions
such as tenant improvements, free rent, construction allowances, rent abatement,
moving allowances and other rental concessions, financial strength of the
tenant, location in the building, and comparable renewal leases (on the bases of
factors such as, but not limited to, size and location of space and the term of
the lease), if any, recently executed for space in other buildings in the Bergen
County, New Jersey, which are comparable to the Building in reputation, quality,
age, size,

- 23 -



--------------------------------------------------------------------------------



 



location and quality of services provided (the foregoing factors not being
exclusive in identifying comparable buildings). Landlord shall also be entitled
to recover the reasonable value of restoring the Demised Premises and reletting
same (including brokers commissions) as an element of damage, discounted to
present value at the prime rate of interest announced as of the Event of Default
in The Wall Street Journal; or
          (b) sums equal to the aggregate of all Rent which would have been
payable by Tenant had this Lease not so terminated, or had Landlord not so
re-entered the Demised Premises, payable on a monthly basis on the due dates
specified for payment of Fixed Rent under this Lease following such termination
of such re-entry and until the date hereinbefore set for the expiration of the
full Term hereby granted; provided, however, that if Landlord shall re-let all
or part of the Demised Premises for all or any part of said period, Landlord
shall credit Tenant with the net rents received by Landlord from such
re-letting, such net rents to be determined by first deducting from the gross
rents as and when received by Landlord all reasonable attorneys’ fees and costs
incurred in terminating this Lease and re-entering the Demised Premises and of
securing possession thereof, as well as the reasonable expenses of re-letting,
including altering and preparing the Demised Premises for new tenants, brokers’
commissions and all other similar or dissimilar expenses properly chargeable
against the Demised Premises and the rental therefrom in connection with such
re-letting, it being understood that any such re-letting may be for a period
equal to or shorter or longer than the remaining Term of this Lease; provided,
further, that (i) in no event shall Tenant be entitled to receive any excess of
such net rents over the sums payable by Tenant to Landlord hereunder, (ii) in no
event shall Tenant be entitled in any suit for the collection of damages
pursuant to this subsection (b) to a credit in respect of any net rents from a
re-letting except to the extent that such net rents are actually received by
Landlord prior to the commencement of such suit, and (iii) if the Demised
Premises or any part thereof should be re-let in combination with other space,
then proper apportionment on a square foot area basis shall be made of the rent
received from such re-letting and of the expenses of re-letting. Suit or suits
for the recovery of such damages, or any installments thereof, may be brought by
Landlord from time to time at its election, and nothing contained herein shall
be deemed to require Landlord to postpone suit until the date when the term of
this Lease would have expired if it had not been terminated under the provisions
of Article 14, or under any provision of law, or had Landlord not re-entered the
Demised Premises.
          Nothing herein contained shall be construed as limiting or precluding
the recovery by Landlord against Tenant of any sums or damages to which, in
addition to the damages particularly provided above, Landlord may lawfully be
entitled by reason of any default hereunder on the part of Tenant.
          14.7 Anything herein to the contrary notwithstanding, upon an Event of
Default hereunder, or in the event of a breach or threatened breach on the part
of Tenant or Landlord with respect to any of the covenants, agreements, terms,
provisions or conditions on the part of or on behalf of such party to be kept,
observed or performed, both parties shall also have the right of specific
performance and/or injunction. The specified remedies to which either party may
resort hereunder are cumulative and are not intended to be exclusive of any
other remedies or means of redress to which either may lawfully be entitled at
any time, and either party may invoke any remedy allowed at law or in equity as
if specific remedies were not herein provided for, so long as such remedies have
not been waived by the terms of this Lease.

- 24 -



--------------------------------------------------------------------------------



 



     15. Access to Premises:
          15.1 Landlord and its representatives may enter the Demised Premises
during normal business hours upon not less than forty-eight (48) hours prior
notice (except in case of emergency, when no prior notice shall be required) for
the purpose of inspecting the same and, if Landlord so elects, but without any
obligation so to do, for the purpose of making any necessary repairs to the
Demised Premises and performing any work therein. Landlord will exercise its
rights hereunder in a commercially reasonable manner so as to minimize
interference with Tenant’s business operations, but nothing herein shall require
the Landlord to schedule all work during non-business hours and to thereby incur
overtime or similar extra charges. Landlord shall be prohibited from entering
any secured or protected areas within the Demised Premises without the prior
written consent of Tenant.
          15.2 Landlord may enter and exhibit the Demised Premises during usual
business hours upon not less than forty-eight (48) hours prior notice for
Landlord’s purposes, including but not limited to, inspecting the Demised
Premises or showing the Demised Premises to prospective mortgagees, purchasers,
lessees or brokers. During the final twelve (12) months of the term, Landlord
may also display the usual “To Let” or similar signs on the portions of the Land
(but excluding the Demised Premises).
          15.3 Notwithstanding the foregoing in this Article 15, Tenant may
designate certain portions of the Demised Premises, including but not limited
Tenant’s computer and data rooms, as “Protected Areas.” Landlord recognizes that
the Protected Areas are to be secured areas and Landlord shall have no access
thereto without being accompanied by a designated representative of Tenant.
          15.4 Tenant shall have access to the Demised Premises 24 hours a day,
7 days a week, 365/366 days a year.
     16. Hold Harmless:
          16.1 Subject to the provisions of Section 11.9 above, Tenant shall
keep, save and hold Landlord harmless and free from all liability, penalties,
losses, damages, costs, expenses, causes of action, claims and/or judgments to
third parties arising by reason of any injury or damage to any person or
persons, or property, of any kind whatsoever, and to whomsoever belonging, from
any cause or causes whatsoever and whether arising from or by reason of any
existing or future condition, default, matter, or thing in or about the Demised
Premises, from and after the Commencement Date, including, without limitation,
damage from water and/or steam seepage or leakage in or into the Demised
Premises, except if caused by Landlord’s negligent or intentional acts or
omissions.
          16.2 Tenant hereby waives all claims against Landlord for damages to
goods, equipment, improvements, wares, and merchandise in, upon or about the
Demised Premises, the Building, the Land and any common areas and for injuries
to Tenant, its agents or third persons in or about the Demised Premises, the
Building, the Land and any common area from any cause arising at any time,
except if caused by Landlord’s negligent or intentional acts or omissions.

- 25 -



--------------------------------------------------------------------------------



 



          16.3 Subject to the provisions of Section 11.9 above, Tenant agrees
that if Landlord is involuntarily made a party defendant to any litigation
concerning this Lease or the Demised Premises relating to any alleged act or
omission of Tenant, then Tenant shall indemnify, hold harmless and defend
Landlord from all liability, and reasonable costs and expenses by reason
thereof. Similarly, Landlord agrees that if Tenant is involuntarily made a party
defendant to any litigation concerning this Lease or the Demised Premises
relating to any alleged act or omission of Landlord, then Landlord shall
indemnify, hold harmless and defend Tenant from all liability, and reasonable
costs and expenses by reason thereof.
          16.4 Anything in this Article 16 to the contrary notwithstanding, the
foregoing indemnifications in this Article 16 shall in NO EVENT apply to any
environmental matters. Any Tenant indemnification with respect to environmental
matters is set forth in Section 28.4, and any Landlord indemnification with
respect to environmental matters is set forth in Section 28.11.
     17. Assignment or Sublease:
          17.1 Tenant shall neither voluntarily, nor by operation of law,
assign, transfer, mortgage, pledge, hypothecate or encumber this Lease or any
interest therein, and shall not sublet the said Demised Premises or any part
thereof, or any right or privilege appurtenant thereto, or allow any other
person (the employees, agents, servants and invitees of Tenant excepted) to
occupy or use the said Demised Premises, or any portion thereof, without first
obtaining the written consent of Landlord. A consent to one assignment,
subletting, occupation or use by any other person shall not be deemed to be a
consent to any subsequent assignment, subletting, occupation or use by another
person. Consent to any such assignment or subletting shall in no way relieve
Tenant of any liability under this Lease or SunGard Data Systems Inc. under the
Conditional Guaranty of Payment (as hereinafter defined). Any such assignment or
subletting without such consent shall be void, and shall, at the option of the
Landlord, constitute a default under the terms of this Lease. Landlord shall not
be obligated to consider and respond to any request for consent under this
paragraph unless such request is in writing, contains a full explanation of the
proposal and provides sufficient information about the financial standing and
experience of the proposed assignee or subtenant for Landlord to make an
informed judgment. Tenant acknowledges that its sole remedy with respect to any
assertion that Landlord’s failure to timely consent to any assignment or sublet
is unreasonable shall be the remedy of specific performance and Tenant shall
have no damage claim or further claim of any nature or cause of action against
Landlord as a result of Landlord’s actions in refusing to timely consent, except
a claim for legal fees and costs as provided in Section 51.1 below. In the event
of any approved assignment or sublease, all rents or other payments received by
Tenant in excess of the payments due from Tenant to Landlord pursuant to this
Lease may be retained by Tenant. On demand, any assignee or subtenant shall make
payments directly to Landlord without, however, creating a direct
Landlord-Tenant relation between them or releasing Tenant under this Lease.
Landlord shall not unreasonably withhold or delay consent to an assignment or
sublease, providing that Landlord determines in its reasonable discretion that
such sublease or assignment does not lessen Landlord’s security, that the use of
the Demised Premises will remain as the Permitted Use; that the proposed
assignee or sublessee is financially responsible and is sufficiently experienced
to operate the business from the Demised Premises successfully and in a manner
which shall not detract from the value of the Demised Premises, that the
proposed transaction does not present any environmental concerns.

- 26 -



--------------------------------------------------------------------------------



 



          17.2 Notwithstanding the foregoing in Section 17.1, no Landlord
consent shall be required: (a) for subleases or assignments to affiliates or
subsidiaries of the Tenant or becomes a publicly traded entity on a United
States stock exchange, provided that Tenant shall provide Landlord with thirty
(30) days advanced notice with sufficient information to confirm that: (i) there
shall be no change in the permitted use of the Demised Premises, (ii) Tenant
shall remain liable jointly and severally with the assignee/subleasee for
payment and performance of all Tenant obligations under this Lease, (iii) the
proposed assignment/sublease shall not impair Landlord’s security, and (iv) the
proposed assignee or subtenant shall not introduce any new Hazardous Substances
onto Demised Premises in violation of applicable laws which is inconsistent with
the existing operations of Tenant at the Demised Premises; (b) for any transfer
or assignment to any successor to Tenant by purchase, merger, consolidation or
reorganization; and (c) if Tenant becomes a publicly traded entity on a United
States stock exchange.
     18. Condemnation:
          18.1 This Lease and the term hereof shall terminate: (a) if the entire
Demised Premises shall be taken by condemnation, or (b) at the option of Tenant
(exercisable by notice given to Landlord within thirty (30) days after the date
of any such taking), if a material part of the Demised Premises shall be taken
in any condemnation proceeding(s); or (c) at the option of Landlord (exercisable
by notice given to the Tenant within thirty (30) days after the date of taking)
if more than fifteen percent (15%) of the Demised Premises or the Building or
the Land shall be taken by condemnation. A taking of a “material part” of the
Demised Premises shall mean the condemnation of so much of the Demised Premises
(including any exclusive parking) as shall materially and adversely interfere
with Tenant’s operations in the Demised Premises; provided, however, that in the
event of any taking of any exclusive parking, the Landlord shall use its best
efforts to provide alternative parking of an equal or greater size within the
“Industrial Park” in which the Building and the building at 760 Washington
Avenue, Carlstadt, New Jersey currently occupied by Tenant, are located in which
case this Lease shall remain in full force and effect as to such remaining
portion to the extent that such alternative parking is provided.
          18.2 Upon the termination of this Lease in accordance with this
Article, rents shall be adjusted as of such termination. The entire condemnation
award shall be the sole and exclusive property of Landlord and shall be payable
solely to Landlord except any allocations or awards for Tenant’s trade fixtures
and moving expenses. Tenant shall not make any claim in any condemnation
proceeding for the value of the unexpired portion of the Lease or the term
hereof, and waives all right thereto.
          18.3 In the event that any portion of the Demised Premises is taken in
condemnation and if this Lease is not terminated, then this Lease shall remain
in full force and effect as to such remaining portion, except that from and
after the effective date of any such taking, Tenant shall be entitled to a
proportionate reduction in the Fixed and Additional Rent required to be paid
hereunder in accordance with any reduction in square foot area of the Demised
Premises caused by such taking. In the event that any portion of Tenant’s
exclusive parking is taken in condemnation and if this Lease is not terminated,
then this Lease shall remain in full force and effect as to such remaining
portion.
               Landlord shall promptly restore the portion of the Demised
Premises remaining after such taking to a complete architectural unit. Any
restoration by Landlord shall

- 27 -



--------------------------------------------------------------------------------



 



be limited to the basic building structure as demised by Landlord to Tenant as
of the Commencement Date, and Tenant shall have such reasonable time thereof to
restore the interior of the Demised Premises to an operational condition with an
accompanying abatement of rent during such time. Landlord shall have the right
to install, maintain and alter or relocate within the Demised Premises any gas,
water, electric or sewer lines which may be necessary provided that Tenant’s
facilities are not materially or adversely affected.
          18.4 In the event this Lease is not terminated as aforesaid and
Landlord does not restore the Demised Premises within a period of ninety
(90) business days after the date of taking, then and in that event, Tenant may,
as its sole remedy, have the right to terminate this Lease by notice in writing
delivered to Landlord prior to completion of such restoration.
     19. Fire or Casualty Loss:
          19.1 If all or part of the Demised Premises is damaged or destroyed by
fire or other casualty, this Lease and all of its terms, covenants and
conditions shall, subject to the provisions hereinafter set forth, continue in
full force and effect, as follows:
               A. In the event that the damage to the Demised Premises is so
extensive as to amount practically to the total destruction of the Demised
Premises and Landlord within a reasonable time after such damage shall not elect
to rebuild, then and in that event, this Lease shall cease and the rent shall be
apportioned to the time of the destruction. For the purposes of this paragraph,
damage to fifteen percent (15%) or more of the Demised Premises shall be deemed
total destruction.
               B. In the event that the Demised Premises is damaged, but not so
destroyed (as set forth in Paragraph A immediately above) as to terminate the
Lease, or Landlord elects to rebuild as provided for in Paragraph A above, then,
provided that such loss is sufficiently insured and that all of the proceeds of
said insurance coverage are made available to the Landlord by any mortgagee
whose interest may be superior to the Landlord; and further provided that the
term of this Lease shall have at least two (2) years to run, and that applicable
laws shall permit, then, and in those events, the Landlord shall repair and
rebuild the Demised Premises with reasonable diligence. Notwithstanding the
foregoing: (i) in the event there is less than two (2) years of the Lease Term
remaining, or (ii) in the event Landlord’s mortgagee should require that the
insurance proceeds payable as a result of a casualty be applied to the payment
of the mortgage debt and Landlord does not promptly commit to restore with
Landlord’s funds, or (iii) in the event of any material uninsured loss to the
Building and Landlord does not promptly commit to restore with Landlord’s funds,
or (iv) if the written estimate states that the Demised Premises cannot be
restored to substantially the condition that existed prior to the casualty
within one hundred eighty (180) days of the casualty, then either Landlord or
Tenant may, at their option, terminate this Lease by notifying the other party
in writing of such termination within ninety (90) days after the date of such
casualty. Within sixty (60) days of such casualty, Landlord shall notify Tenant
whether the Demised Premises cannot be restored to the condition that existed
prior to the casualty within one hundred eighty (180) days of the casualty.
          19.2 To the extent that the loss or destruction of the Demised
Premises substantially interferes with all or a portion of Tenant’s operations
at the Demised Premises, thus requiring the Tenant temporarily to close its
business or reduce its workforce, the Fixed Rent

- 28 -



--------------------------------------------------------------------------------



 



shall be abated (or proportionately abated with respect to a partial closure)
from the date of such closing to the date the damage shall have been
substantially repaired so as to enable the Tenant to continue its business in
substantially the same fashion as was previously operating prior to the date of
such loss or destruction.
          19.3 Tenant acknowledges and agrees that Landlord will not carry
insurance of any kind on Tenant’s fixtures, furniture, and equipment, or on any
Tenant Improvements or other appurtenances removable by Tenant under the
provisions of this Lease, and that Landlord shall not be obligated to repair any
damage thereto or replace the same. However, if Landlord does place such
coverages on Tenant’s owned property as provided in Section 11.3, all proceeds
applicable to Tenant’s owned property shall be promptly transmitted to Tenant
upon receipt by the Landlord, and Landlord will use its best efforts, in
coordination with Tenant, to make the appropriate claims and recover insurance
proceeds due under the applicable coverage.
     20. Estoppel Certificate:
          20.1 Upon request from the either party and/or its successor in
interest, either party hereto, and/or its successors in interest, shall at any
time and from time to time upon not less than twenty (20) days prior written
notice, execute, acknowledge and deliver a statement in writing: (a) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect), and the date to which the rental and
other charges are paid in advance, if any, and (b) acknowledging that there are
not, to such party’s knowledge, any uncured defaults on the part of either party
hereunder, or specifying such defaults if any are claimed, and (c) setting forth
the date of commencement of rents and expiration of the term hereof. Any such
statement may be relied upon by the prospective purchaser or encumbrancer of all
or any portion of the real property of which the Demised Premises are a part, or
other interested party.
     21. Signage
          21.1 Under no circumstances shall Tenant place or erect, or allow to
be placed, or erected, a sign of any nature whatsoever upon any exterior portion
of the Building. Ground signs which are similar to existing ground signs will be
permitted subject to prior written approval from Landlord in connection with any
proposed sign, its location, and its manner of installation. Landlord may remove
any signs installed by Tenant which are in violation of the provisions of this
Article. In no event shall any permitted sign be installed on the roof or above
the parapet height of the Demised Premises or of the Building. Any sign which
Tenant may be permitted to install on the Demised Premises shall nonetheless
conform to any and all requirements of any governmental body of any nature
whatsoever having jurisdiction thereover, notwithstanding Tenant’s having
obtained written consent from Landlord therefor. Tenant shall have the right, as
the need may occur, to apply for any sign variances, at its sole cost and
expense, provided the Landlord shall have first approved the proposed sign.
Landlord’s consent to signs shall not be unreasonably withheld, delayed or
conditioned, and Landlord agrees to reasonably cooperate with Tenant to
facilitate Tenant in obtaining any applicable municipal approvals therefor.
     22. Brokerage Commission: Landlord and Tenant each warrant and represent
one to another that neither has dealt with, employed or negotiated with any real
estate broker, salesman,

- 29 -



--------------------------------------------------------------------------------



 



agent or finder in connection with this Lease Agreement except Studley, Inc.
(“Broker”). Landlord agrees to pay the commission due to the Broker pursuant to
a separate agreement. Landlord shall indemnify, hold harmless and defend Tenant,
and Tenant shall indemnify, hold harmless and defend Landlord, from and against
any claim or claims for broker or other commission arising from or out of any
breach of the foregoing representation and warranty by the respective
indemnitors. The representations and obligations contained in this paragraph
shall survive the expiration or termination of this Lease.
     23. Unavoidable Delays:
          23.1 Except as otherwise provided for in Articles 5.2 above, in the
event that Landlord or Tenant shall be delayed or prevented from performing any
of its obligations pursuant to the provisions of this Lease Agreement due to
governmental action, or lack thereof, or due to shortages of or unavailability
of materials and/or supplies, labor disputes, strikes, slow downs, job actions,
picketing, secondary boycotts, fire or other casualty, delays in transportation,
acts of God, failure to comply or inability to comply with any orders or
requests of any governmental agencies or authorities, acts of declared or
undeclared war, public disorder, riot or civil commotion, or by any other cause
beyond the reasonable control of such party (each, a “Force Majeure Event”),
then such party shall in any or all such events be excused from its obligation
to perform and comply with such provisions of this Lease Agreement for a period
of time commensurate with any delay so caused without any liability to the other
party therefor whatsoever and all time periods provided for herein for
performance of any such obligations shall be extended accordingly.
Notwithstanding the foregoing, a Force Majeure Event shall not delay or excuse
Tenant’s obligations to pay Fixed Rent or Additional Rent.
     24. Subordination:
          24.1 Tenant covenants that its rights under this Lease Agreement are
hereby and will be subordinate to the operation and effect of any mortgage or
mortgages now existing or hereafter placed upon the premises or building or lot
without any further written document from Tenant. However, Tenant shall, upon
request by Landlord, execute such documents as may be required to effect such
subordination to the satisfaction of any such mortgagee.
          24.2 Tenant agrees to comply with reasonable requirements for
modifications hereof made by any reputable bona fide mortgage lending
institution provided that such requirements shall not affect the basic business
terms hereof.
          24.3 Tenant shall, upon request of Landlord, furnish to Landlord at
any time during the term, the most recent financial statement(s) of Tenant for a
period of up to two (2) years last past. If certified statements certified by a
certified public accountant have been prepared, then certified statements will
be provided by Tenant. Landlord agrees to keep the financial statement(s)
confidential and shall not distribute such financial information to any party
other than Landlord’s agents, employees, attorneys, accountants and lender to
the extent that such parties require such information and such parties shall be
informed of the confidential nature of such information.
          24.4 Tenant covenants and agrees to attorn to any successor to
Landlord’s interest in this Lease.

- 30 -



--------------------------------------------------------------------------------



 



          24.5 Landlord agrees to obtain a non-disturbance agreement from
existing and future mortgagees in whatever standard form is utilized by such
mortgagees for the benefit of Tenant, and to deliver same to Tenant within a
reasonable time after execution of this Lease. Landlord hereby agrees to
cooperate with Tenant and to use best efforts to obtain from any existing and
future mortgagees on behalf of Tenant reasonable changes sought by Tenant to the
standardized form of non-disturbance agreement utilized by such mortgagees.
Anything in this Lease to the contrary notwithstanding, this Lease shall be
subordinate to any such existing and future mortgages only during the period
that a non-disturbance agreement remains in full force and effect, and otherwise
shall be superior to such instruments.
     25. Security Deposit:
          25.1 Tenant has provided a “Security Deposit” to Landlord’s affiliate,
410 Commerce Boulevard, LLC, with respect to a lease for premises in the
building located at 410 Commerce Boulevard, Carlstadt, New Jersey (the “410
Lease”). The Security Deposit is in the form of a letter of credit in the
current amount of Six Million and 00/100 Dollars ($6,000,000.00) and will
increase over time, as provided in the 410 Lease to Ten Million and 00/100
Dollars ($10,000,000.00).
               From and after the Effective Date, Landlord’s affiliate, 410
Commerce Boulevard, LLC shall be entitled, but shall not be obligated, to use
the Security Deposit as security for the performance of Tenant’s obligations
under: (a) the 410 Lease, (b) this Lease, and (c) that certain lease with
another affiliate of Landlord for that certain property having an address of 777
Central Boulevard, Carlstadt, New Jersey (the “777 Lease”).
               Notwithstanding the foregoing, the parties acknowledge and agree
that this Lease, the 410 Lease and the 777 Lease are neither cross-defaulted nor
cross-collateralized, and that neither the Landlord nor its respective
affiliates that are landlords under the 410 Lease and 777 Lease shall be
permitted to exercise any remedies under any particular lease unless and until a
default has occurred under such lease, and all applicable notice and cure
periods, if any, thereunder have expired.
     26. INTENTIONALLY OMITTED.
     27. INTENTIONALLY OMITTED.
     28. Environmental Covenants: Each of Landlord and Tenant represents,
covenants, promises and agrees to and with the other party, as follows:
          28.1 Tenant agrees to take all requisite action to insure Tenant’s
material compliance with all applicable federal, state and local laws relating
to pollution of the environment, hazardous substances, air pollution, clean air,
soil, environmental protection, hazardous waste, toxic substances, noise
control, sewerage and wastewater treatment, solid waste, navigable waters, water
supply, quality and pollution, storm water, groundwater and rivers and harbors
laws applicable to Tenant’s operations at the Demised Premises, including, but
not limited to, the Resource Conservation and Recovery Act, the Clean Air Act,
and Federal

- 31 -



--------------------------------------------------------------------------------



 



Water Pollution Control Act, the Toxic Substances Control Act, and the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
the New Jersey Industrial Site Recovery Act (N.J.S.A. 13:1K-6 et seq. and
N.J.A.C. 7:26B-1.1 et seq.) (“ISRA”) and/or the New Jersey Underground Storage
of Hazardous Substances Act (N.J.S.A. 58:10A-21 et seq.; N.J.A.C. 7:14B-1.1 et
seq.), if the same becomes applicable and/or the rules and regulations
promulgated under said statutes (collectively referred to as “Environmental
Laws”).
          28.2 Tenant shall not use or permit the use of the Demised Premises to
refine, produce, store, handle, generate, manufacture, heat, dispose of,
transfer, process or transport (collectively, “Use”) “Hazardous Substances” (as
such term is defined in N.J.S.A. 58:10-23.11b, or any rule or regulation
promulgated thereunder), other than in such quantities as are ordinarily Used in
connection with Tenant’s business as described in Article 8 and in material
compliance with applicable Environmental Laws.
          28.3 The Tenant shall not permit the use of the Demised Premises as a
“Major Facility”, as such term is defined in N.J.S.A. 58:10-23.11b(1), or any
rule or regulation currently promulgated thereunder.
          28.4 Tenant shall, at Tenant’s own expense, comply with all applicable
Environmental Laws, including the Industrial Site Recovery Act, N.J.S.A. 13:1K-6
et seq. and with the Spill Compensation and Control Act (N.J.S.A. 58:10-23-11 et
seq.) (“the Acts”) and all regulations promulgated pursuant to the Acts. Tenant
shall, at Tenant’s own expense, provide all information within Tenant’s control
requested by Landlord or the Bureau of Industrial Site Evaluation for the
preparation of submissions, declarations, reports and plans pursuant to the
Acts. If the New Jersey Department of Environmental Protection (DEP) shall
determine that a clean-up plan or Remedial Action Work plan must be prepared and
that a clean-up be undertaken because of any spills or discharges of Hazardous
Substances at the Premises which occur during any period when Tenant was an
occupant, other than as a result of any wrongful or negligent action or omission
on the part of the Landlord, Russo Development, LLC, or their respective agents,
servants, employees, licensees, tenants (other the Tenant), invitees or
contractors, or those which result from the migration of Hazardous Substances to
or under the Premises from other property, then Tenant promptly shall remediate
such Release at Tenant’s sole expense, in accordance with the provisions of all
applicable Environmental Laws, including the Acts. Tenant shall indemnify,
defend and save the Landlord harmless from all fines, suits, procedures, claims
and actions of any kind arising out of or in any way connected with any spills
or discharges of Hazardous Substances at the Premises which occur during the
term of Tenant’s occupancy, other than as a result of any wrongful or negligent
action or omission on the part of the Landlord, Russo Development, LLC, or their
respective agents, servants, employees, licensees, tenants (other the Tenant),
invitees or contractors, or those which result from the migration of Hazardous
Substances to or under the Premises from properties other than the Premises,.
Tenant’s obligations and liability under this paragraph shall survive and shall
continue so long as the Landlord remains responsible for any spills or
discharges of hazardous substances or wastes at the Premises which occur during
the Term.
          28.5 No lien has been attached, nor shall any lien be allowed to
attach to any real or personal property owned by Tenant and located at the
Demised Premises, pursuant to applicable Environmental Laws, including, without
limitation, the Spill Act and/or CERCLA.

- 32 -



--------------------------------------------------------------------------------



 



          28.6 Tenant will furnish the New Jersey Department of Environmental
Protection (“DEP”) with any information in Tenant’s possession which may be
required by the Spill Act, ISRA or any other applicable Environmental Law, with
respect to Tenant’s Use of the Demised Premises, including information required
by ISRA due to applications submitted by the Landlord.
          28.7 In the event that there shall be filed a lien against the Demised
Premises, or Tenant’s property thereon, by DEP under the Spill Act or under
CERCLA as a result of Tenant’s acts or omissions with respect thereto, Tenant
shall within thirty (30) days from the date the Tenant is given notice of such
lien or within such shorter period of time in the event that the State of New
Jersey has commenced steps to cause a sale pursuant to the lien, either: (a) pay
the claim and remove the lien; or (b) furnish (1) a bond reasonably satisfactory
to Landlord and/or DEP in the amount of the claim out of which the lien arises,
(2) a cash deposit in the amount of the claim out of which the lien arises, or
(3) other security reasonably satisfactory to Landlord in an amount sufficient
to discharge the claim out of which the lien arises. Tenant reserves the right
to contest the filing of any such lien provided that Tenant shall be required to
discharge or bond off any such lien prior to commencement of any such contest.
          28.8 Tenant shall not use or cause the Demised Premises to be used as
an “industrial establishment” as such term is defined in ISRA as of the date of
this Lease.
          28.9 Tenant shall not install any underground storage tanks without
the prior written consent of Landlord.
          28.10 Tenant and Landlord shall provide each other with copies of any
and all notices either party receives from the DEP with respect to the
environmental condition of the Demised Premises.
          28.11 Landlord shall, at Landlord’s own expense, materially comply
with the Acts and all regulations promulgated pursuant to the Acts to the extent
that the requirements of the Acts become applicable to the Demised Premises with
respect to conditions existing prior to the Commencement Date or otherwise
resulting from Landlord’s acts or omissions from and after the Commencement Date
thereat. Landlord shall, at Landlord’s own expense, provide all information
within Landlord’s control requested by Tenant or the Bureau of Industrial Site
Evaluation for the preparation of submissions, declarations, reports and plans
pursuant to the Acts. If the New Jersey Department of Environmental Protection
(DEP) shall determine that a clean-up plan or Remedial Action Work plan be
prepared and that a clean-up be undertaken because of any spills or discharges
of hazardous substances or wastes caused by the Landlord or other parties under
Landlord’s authority or control at the Demised Premises which occur during any
period when Tenant was an occupant, then Landlord shall, at Landlord’s own
expense, prepare and submit the required plans and carry out the approved plans.
Landlord shall indemnify, defend and save the Tenant harmless from all fines,
suits, procedures, claims and actions of any kind arising out of or in any way
connected with any spills or discharges of hazardous substances or wastes solely
to the extent such spill or discharge existed prior to the Commencement Date
and/or were caused by the Landlord or other parties under Landlord’s authority
or control at the Demised Premises which occur during the term of Tenant’s
occupancy. Landlord reserves the right to contest the applicability of the Acts
to Landlord or any DEP determinations or requirements.

- 33 -



--------------------------------------------------------------------------------



 



          28.12 The provisions of this Article 28 shall survive the termination
or earlier expiration of this Lease.
     29. Auction Sales:
          29.1 Tenant shall not conduct or permit to be conducted any sale by
auction or otherwise in, upon or from the Demised Premises whether said sale be
voluntary, involuntary, pursuant to any assignment for the payment of creditors
or pursuant to any bankruptcy or other insolvency proceeding.
     30. Holding Over:
          30.1 Subject to the provisions of Section 30.2 below, in the event
Tenant shall remain in possession of the Demised Premises following the
expiration of the term granted hereby and any renewals, without Landlord’s
written permission, all terms of this Lease shall, as applicable, continue to
govern such possession, except that Tenant shall have the status of a tenant at
sufferance and shall pay to Landlord, as its exclusive damages for such wrongful
holdover, for each month or part thereof during which said wrong holdover
continues, double the total of the Fixed Rent and Additional Rent due from
Tenant to Landlord at the time immediately preceding such holdover.
          30.2 Notwithstanding the foregoing in Section 30.1 above, Tenant shall
have the right to holdover for a period of one (1) year after the Termination
Date (the “Permitted Holdover Period”), as such date may be extended pursuant to
Tenant’s “Options to Renew” under Section 40 below, provided that Tenant
complies with the terms and provisions of this Section:
               (a) Tenant shall provide Landlord with not less than eleven
(11) months prior written notice of its intention to holdover beyond the
Termination Date, as such date may be extended pursuant to Tenant’s “Options to
Renew” under Section 40 below.
               (b) The foregoing notice shall state the amount of time that
Tenant intends to holdover in the Demised Premises, and the holdover period
under this Section 30.2 shall be limited to the period stated.
               (c) For the first two (2) months of the Permitted Holdover
Period, Tenant shall pay Fixed Rent at an amount equal to that being paid by
Tenant immediately prior to the Permitted Holdover Period. Thereafter, through
the remainder of the Permitted Holdover Period, Tenant shall pay Fixed Rent in
an amount equal to one and one-half (1.5) times the Fixed Rent prior to the
Permitted Holdover Period. Tenant shall also be required to pay Additional Rent
during the Permitted Holdover Period.
               (d) Time is declared to be of the essence with regard to the
provisions of this Section 30.2.
     31. Quiet Possession:
          31.1 Upon Tenant paying the rent reserved hereunder and observing and

- 34 -



--------------------------------------------------------------------------------



 



performing all of the covenants, conditions and provisions on Tenant’s part to
be observed and performed hereunder, Tenant shall have quiet possession of the
Demised Premises for the entire term hereof, subject to and in accordance with
all the provisions of this Lease.
     32. Representations and Warranties of Landlord. Landlord represents and
warrants to Tenant as follows:
          32.1 Landlord is the owner of good, marketable and insurable title to
the Land upon which the Building is located. Such title is free and clean of all
liens and encumbrances other than those set forth on that certain owner’s policy
of title insurance issued by Commonwealth Land Title Insurance Company as Policy
No. H001601 dated June 15, 2001, and shall remain that way except for subsequent
financing obtained by Landlord in connection with the construction and financing
of the Land and Building.
          32.2 Landlord has obtained and shall maintain all permits, approvals
and easements as are necessary relating to the Private Communication Ductbank
(as defined below), and shall continue such maintenance and make such repairs
and approvals as are necessary with reasonable expedition. If Landlord defaults
in its obligations under this Section 32.2 resulting in a “Shut-Down Condition”,
Tenant shall have the right to perform Landlord’s obligations as provided in
Section 5.2. For purposes hereof, the “Private Communications Ductbank” means
the two (2) independent and redundant conduit ductbanks between the Demised
Premises and the building located at 777 Central Boulevard, Carlstadt, New
Jersey, each of which contains four (4) four inch (4”) diameter conduits. All
costs incurred by Landlord to maintain and repair the Private Communication
Ductbank and all governmental charges, taxes, impositions, and fees of every
nature relating to the Private Communications Ductbank shall be charged, per
capita, to the tenants of the Landlord and its affiliates who are connected to
the Private Communications Ductbank (currently same include 410 Commerce
Boulevard, 777 Commerce Boulevard and the Demised Premises) and Tenant agrees to
reimburse the Landlord for Tenant’s per capita share of all such costs and
expenses as Additional Rent pursuant to Section 3.1C of this Lease.
     33. Notices:
          33.1 All notices and demands which are contemplated or permitted to be
given by either party shall be in writing and shall be served upon the parties
at the following addresses:

             
 
If to Landlord:       760 Washington Avenue, L.L.C.
 
          71 Hudson Street
 
          Hackensack, N.J. 07601
 
          Attn: Edward Russo, Manager
 
          Fax No.: 201-487-6440
 
                With a copy to:     Richard G. Berger, Esq.
 
          Russo Development, LLC
 
          71 Hudson Street
 
          Hackensack, New Jersey 07601
 
          Fax No.: 201-487-6440

- 35 -



--------------------------------------------------------------------------------



 



             
 
If to Tenant:       SunGard Availability Services LP
 
          680 E. Swedesford Road
 
          Wayne, PA 19087
 
          Attention: Chief Financial Officer
 
          Fax No.: 610-341-1525
 
                With a copy to:   SunGard Data Systems Inc.
 
          680 E. Swedesford Road
 
          Wayne, PA 19087
 
          Attention: General Counsel
 
          Fax No.: 610-341-8115

          Notices shall be served either by personal service, or by mailing,
certified mail, return receipt requested, postage prepaid. Notices can also be
sent by facsimile transmission so long as it is sent by one of the other
methods. Personal service shall be effective upon actual delivery in person or
via a local or nationally recognized overnight courier service (including, for
example, Federal Express) to the addressee. Service by facsimile and mail shall
be deemed effective two (2) business days after the item has been successfully
transmitted by facsimile and a true copy has been deposited in the United States
Mail, to be delivered by certified mail, return receipt requested, properly
addressed as above, and postage prepaid. Service by personal service shall be
deemed effective upon receipt.
     34. Parties Bound:
          34.1 The covenants, agreements, terms, provisions and conditions of
this Lease shall bind and benefit the respective successors, assigns and legal
representatives of the parties hereto with the same effect as if mentioned in
each instance where a party hereto is named or referred to, except that no
violation of the provisions of Article 17 hereof shall operate to vest any
rights in any successor, assignee or legal representative of Tenant and that the
provisions of this Article 34 shall not be construed as modifying the conditions
of limitation contained in Article 17 hereof, or Section 12.2 hereof.
     35. Abandoned Personal Property:
          35.1 Any personal property, which shall remain in the Demised Premises
or any part thereof after the expiration or termination of the term of this
Lease in violation of the provisions of Article 9 above shall be deemed to have
been abandoned, and either may be retained by Landlord as its property or may be
disposed of in such manner as Landlord may see fit seven (7) days after written
notice to Tenant; provided, however, that the presence of such personal property
without Landlord’s consent shall be conclusively deemed an unconsented holding
over by Tenant rendering Tenant liable under Paragraph 30.1, unless Tenant has
timely exercised rights under Section 30.2 and such personal property is removed
on or before the expiration of the holdover period under Section 30.2. If such
personal property or any part thereof shall be sold by Landlord, Landlord may
receive and retain the proceeds of such sale as Landlord’s property without
affecting Landlord’s rights against Tenant or resulting in any credit to Tenant
from damages otherwise recoverable by Landlord.

- 36 -



--------------------------------------------------------------------------------



 



     36. Article Headings:
          36.1 The Article headings of this Lease are for convenience only and
are not to be considered in construing the same.
     37. Governing Law:
          37.1 The laws of the State of New Jersey shall govern the validity,
performance and enforcement of this Lease. The invalidity or unenforceability of
any provision hereof shall not affect or impair any other provision.
     38. Letter of Acceptance:
          38.1 Upon the Tenant’s accepting the Demised Premises and commencing
construction of Initial Tenant Improvements, after Substantial Completion of the
Landlord Improvements pursuant to the terms and conditions hereof, the Tenant
covenants and agrees that it will furnish to the Landlord a written statement
that it accepts the Demised Premises, subject to the terms and conditions of the
Lease as herein contained (including Punch List Items and latent defects).
     39. INTENTIONALLY OMITTED.
     40. Options to Renew:
          40.1. From and after the Effective Date, Section 40 of the original
Lease shall be deleted in its entirety and is superseded and replaced by the
provisions set forth below at Section 40.2 through 40.4 of this Lease.
          40.2. Tenant shall have the option to renew its Lease for the Demised
Premises for two (2) renewal terms, each of which shall be for a period of five
(5) years by providing Landlord with twelve (12) calendar months written notice
prior to the expiration of the then current Term. TIME FOR NOTICE OF EXERCISE OF
TENANT’S OPTIONS IS HEREBY DECLARED TO BE OF THE ESSENCE.
          40.3. The Fixed Rent payable by Tenant during the option terms if
exercised shall be as set forth on Schedules “C-1” and “C-2” annexed hereto and
incorporated herein by reference.
          40.4 All of the other terms, covenants, conditions and agreements set
forth in the Lease as amended by this Lease shall apply to all renewal terms;
except that there shall only be the two (2) options to renew granted in this
Section 40 of this Lease.
     41. Right of First Offer to Purchase the Demised Premises:
          41.1 Tenant shall have a Right of First Offer for the purchase of the
Demised Premises. Landlord agrees to provide Tenant with written notice of the
availability of the Demised Premises for sale and to offer the Demised Premises
in its entirety to Tenant on such terms as Landlord finds acceptable in its sole
discretion, prior to marketing the Demised

- 37 -



--------------------------------------------------------------------------------



 



Premises to other prospective buyers. Tenant shall have sixty (60) days from the
date of Landlord’s notice to respond in writing to the same. If Landlord has not
received a written response by the end of said sixty (60) day period or if
Tenant declines to accept Landlord’s offer or if Tenant makes a counteroffer
that Landlord rejects in writing as unacceptable in its sole and absolute
discretion, Landlord shall thereafter be free to market and sell the Demised
Premises without further notice to Tenant. If Landlord and Tenant agree on terms
for the sale of the Premises, but are subsequently unable, in good faith, to
consummate an agreement with respect thereto acceptable to both Landlord and
Tenant, Landlord shall thereafter be free to market and sell the Demised
Premises on such terms and conditions as Landlord shall determine, subject as
aforesaid.
     42. Conditional Guaranty of Payment.
          42.1 As additional consideration for this Lease, SunGard Data Systems
Inc. shall provide to Landlord contemporaneously with the execution of this
Lease a conditional guaranty of payment in the form annexed hereto as Schedules
“F-1” and “F-2”.
     43. Mobile Data Center. Tenant shall have the right during a disaster
recovery and/or a demonstration or testing event to park fifteen (15) of its
mobile recovery Units (the “Units”) in the parking area adjacent to the Building
(the “Parking Lot”), subject to Tenant’s obtaining any required permits. In
addition, Tenant shall continue to have the right, at any time during the term
of this Lease, and at Tenant’s sole cost and expense, to install a new or
replace the existing “hitching post” (substantially similar in configuration to
that set forth on the diagram attached hereto and made a part hereof as Schedule
“E” to connect the Units to the Demised Premises, at the location set forth on
Schedule “A” attached hereto, subject to Tenant’s receipt of any necessary
governmental approvals with respect to such site. Tenant may request that the
hitching post and any underground conduit to connect such post to the Demised
Premises (or portions thereof), be installed by Landlord, which Landlord is
willing to do at Tenant’s sole cost and expense.
     44. Rooftop Rights.
          44.1 Tenant shall have sole and exclusive rights to the use of the
rooftop, provided that any installations thereon are made at Tenant’s sole cost
and expense, and shall require Landlord’s consent, not to be unreasonably
withheld, delayed or conditioned. Without limiting the forgoing, Landlord hereby
reconfirms its consent to all rooftop equipment installed and existing as of the
date of this Lease including the existing antenna and satellite dish
(collectively, the “Antenna Equipment”) on the roof of the Building in their
existing location or locations (the “Roof Demised Premises”). The term “Antenna
Equipment” includes any related equipment, cabling, wiring or other device or
thing used in or about the Building in connection with the aforedescribed
antenna and related equipment. All future rooftop installations of Antenna
Equipment and the manner of the installation thereof shall be subject to
Landlord’s prior written approval, not to be unreasonably withheld, delayed or
conditioned.
               All work, installation, maintenance and operation permitted by
Landlord pursuant to this Amendment must conform to all laws, regulations and
requirements of federal, state and county governments, and any other public or
quasi-public authority having jurisdiction over the Roof Demised Premises.
Tenant shall obtain all necessary licenses from the Federal

- 38 -



--------------------------------------------------------------------------------



 



Communications Commission (“FCC”) and all installation, maintenance and
operation shall be conducted in conformance with FCC rules and/or operating
authority.
               No Antenna Equipment installed at this time exceeds and none in
the future may exceed three (3) feet in diameter or six (6) feet in height.
          44.2 The installation, maintenance and repair of all the Antenna
Equipment shall be at the sole cost and expense of the Tenant. Unless the
Landlord serves written notice allowing Tenant to leave the Antenna Equipment in
place and in operating condition, Tenant shall, not later than at the expiration
of the Term of the Lease, remove the Antenna Equipment from the roof of the
Building and restore same to substantially the same condition as on the date
hereof, ordinary wear and tear excepted.
          44.3 Tenant, at its sole cost and expense, shall procure and maintain
in effect, all government approvals, including, but not limited to, any licenses
or permits necessary for the installation, use, operation, maintenance, repair
and/or removal of the Antenna Equipment.
          44.4 Tenant will, at Tenant’s expense, provide the necessary power
installation for the operation of the Antenna Equipment. Tenant shall not
install or operate any Antenna Equipment or other machinery that operates with
voltage in excess of the Building capacity unless Tenant, at its sole cost and
expense, installs such equipment as necessary to increase the Building capacity
and obtains the prior written consent of Landlord, which consent may be withheld
in Landlord’s sole and absolute discretion.
          44.5 Subject to emergencies and periods of preventative maintenance,
Landlord agrees that throughout the Term of this Lease, Tenant, or any of the
designated representatives of Tenant, shall have 24-hour access to the roof of
the Building for the purpose of installing, using, operating, maintaining and
repairing the Antenna Equipment. Subject to the provisions of Section 11.9
above, Tenant shall indemnify, defend and hold harmless Landlord from and
against any and all costs, expenses, claims, losses or damages resulting from
and damage to property or injury to person resulting from any such access.
          44.6 Tenant acknowledges and agrees that any changes to and/or
installations upon the roof are to be performed by a contractor approved by the
entity providing the roof warranty so as not to void the warranty. For purposes
hereof, J. Murphy Roofing and Sheet Metal, Inc. and Cannella Roofing, Inc. are
contractors that satisfy the foregoing condition for a period of twelve (12)
months from the date hereof. Prior to commencement of the work on the roof,
Landlord shall inspect the roof to determine whether there is any existing
damage which requires repair; and after completion of Tenant’s work on the roof,
Landlord shall have a similar inspection conducted. If there is any damage to
the roof during the foregoing period, Tenant shall be responsible, at its sole
costs and expense for repairing any and all such damage, unless such damage was
caused by the act or omission of Landlord, its employees, agents, contractors or
invitees.
          44.7 The provisions of this Section 44 shall apply on a prospective
basis from and after the date of this Agreement.
     45. INTENTIONALLY OMITTED.

- 39 -



--------------------------------------------------------------------------------



 



     46. Supplemental HVAC.
          46.1 Tenant shall have the right to maintain in place all HVAC systems
existing as of the date of this Lease for exclusive use by Tenant on the roof of
the Building and to supplement same to the extent that the roof can support the
weight of such tonnage, as reasonably determined by Landlord. In the event such
additional HVAC equipment cannot be accommodated on the roof, then Tenant shall
have the right to install said HVAC equipment in or on another location (e.g.,
landscaped area outside the Building) reasonably acceptable to Landlord and
Tenant. Tenant shall also have the right to install in the Demised Premises
supplemental HVAC systems at locations determined by Tenant.
          46.2 Tenant shall be responsible for obtaining all permits and
approvals as are necessary for the installation, use and operation of the HVAC
equipment.
          46.3 Tenant shall obtain Landlord’s prior approval of all plans and
specifications for the HVAC equipment, which shall include the proposed location
of the HVAC equipment, which approval shall not be unreasonably withheld,
delayed or conditioned.
          46.4 No discharge condenser air will be allowed to be ejected into the
Building or Building plenum. Tenant shall pay all costs incurred in connection
with the installation, use, operation, maintenance and, if applicable, removal
of said HVAC units. Tenant shall, at its expense, maintain all said HVAC units
in good condition.
          46.5 Tenant acknowledges and agrees that any such installations upon
the roof are to be performed by a contractor approved by the entity providing
the roof warranty so as not to void the warranty. For purposes hereof, J. Murphy
Roofing and Sheet Metal, Inc. and Cannella Roofing, Inc. are contractors that
satisfy the foregoing condition for a period of twelve (12) months from the date
hereof. Prior to commencement of the work on the roof, Landlord shall inspect
the roof to determine whether there is any existing damage which requires
repair; and after completion of Tenant’s work on the roof, Landlord shall have a
similar inspection conducted. If there is any damage to the roof during the
foregoing period, Tenant shall be responsible, at its sole costs and expense for
repairing any and all such damage.
     47. Venting.
          47.1 Tenant shall have the right to vent through the roof of the
Building as required for the installation by Tenant of any special equipment in
connection with its use of the Demised Premises, including but not limited to,
supplemental HVAC units, kitchen exhaust, etc. The location and type of venting
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld. Tenant shall, at its expense, maintain all said
venting and the area of the roof effected by such venting in good condition.
Notwithstanding the foregoing, Tenant’s rights granted pursuant to this
Paragraph are subject to the terms and conditions of Landlord’s roof warranties
and contracts, and Tenant, at its cost, shall comply with the terms and
conditions of said warranties and contracts, including, without limitation, any
requirement that certain roofers or roofing companies perform such roof work.
          47.2 Tenant acknowledges and agrees that any such installations upon
the roof

- 40 -



--------------------------------------------------------------------------------



 



are to be performed by a contractor approved by the entity providing the roof
warranty so as not to void the warranty. For purposes hereof, J. Murphy Roofing
and Sheet Metal, Inc. and Cannella Roofing, Inc. are contractors that satisfy
the foregoing condition for a period of twelve (12) months from the date hereof.
Prior to commencement of the work on the roof, Landlord shall inspect the roof
to determine whether there is any existing damage which requires repair; and
after completion of Tenant’s work on the roof, Landlord shall have a similar
inspection conducted. If there is any damage to the roof during the foregoing
period, Tenant shall be responsible, at its sole costs and expense for repairing
any and all such damage.
     48. Grounding of Equipment.
          48.1 Tenant shall have the right to ground its equipment to the base
steel in the Building at location(s) mutually agreed upon by Landlord and
Tenant.
     49. Backup Electrical Generators.
          49.1 Tenant is hereby granted the right to maintain in place, at
Tenant’s sole cost and expense, all above-ground backup electrical generators
for Tenant’s use solely in the Demised Premises as of the date of this Lease.
Tenant shall also be permitted to maintain in place such above-ground storage
tanks as are necessary or appropriate to operate the Backup Electrical
Generators in the event of a power outage or other emergency as same exist as of
the date of this Lease. (Such items are hereinafter referred to as the
“Generator System”.) Tenant has obtained and shall continue to be responsible
for obtaining and maintaining all permits and approvals as are necessary for the
Generator System.
          49.2 Tenant, at its sole cost and expense, shall be responsible for:
(a) maintaining such permits and approvals as are necessary for the maintenance
and operation of the Generator System; (b) complying with all applicable
statutes, laws and/or ordinances, as are necessary to permit and continue the
use, maintenance and operation of the Generator System; (c) repairing any damage
or deterioration to the Landlord’s Premises or the Building caused in whole or
in part by the existence, installation, removal, operation or maintenance of the
Generator System; and (d) all expenses imposed by any statute, law or ordinance
of any governmental, quasi-governmental or regulatory authority relating to the
use and operation of the Generator System.
          49.3 Tenant may use the Generator System during: (a) testing and
regular maintenance, and (b) any period of electrical power outage in the
Demised Premises.
     50. Due Execution.
          50.1 The individual signing this Lease on behalf of the Tenant does
hereby represent and warrant to Landlord that he/she has the full right, power,
capacity and authority to execute and deliver this Lease as a binding and valid
obligation of the Tenant hereunder. The individual signing this Lease on behalf
of the Landlord does hereby represent and warrant to Tenant that he/she has the
full right, power, capacity and authority to execute and deliver this Lease as a
binding and valid obligation of the Landlord hereunder.

- 41 -



--------------------------------------------------------------------------------



 



     51. Payment of Tenant’s Legal Costs Under Special Circumstances.
          51.1 If Tenant files an action (i) to compel Landlord’s consent to
Structural Alterations under Section 9.2, or (ii) to recover reimbursement for
emergency repairs to avoid a Shut-Down Condition under Section 13.1, or (iii) to
compel Landlord’s consent to a sublease or assignment under Section 17.1, and if
the Tenant is the prevailing party in any such action, and if the Court
determines that Landlord’s bad faith necessitated the filing of such an action,
then in addition to other relief awarded to Tenant, Tenant shall be entitled to
an award of reasonable counsel fees and litigation expenses in the discretion of
the Court.
     IN WITNESS WHEREOF, Landlord and Tenant have executed or caused to be
executed, these presents, as of the date first hereinabove set forth.

                 
/s/
  Amanda Soler       By:   /s/ Edward Russo              
 
              Edward Russo, Manager
 
               
 
                            SUNGARD AVAILABILITY SERVICES LP
 
          (Tenant)
 
               
/s/
  Berenice Dwyer       By:   /s/ Edward C. McKeever              
 
              Edward C. McKeever,
 
              Senior Vice President & CFO

- 42 -



--------------------------------------------------------------------------------



 



Schedule “A”
Lease Plan

- 43 -



--------------------------------------------------------------------------------



 



(LEASING PLAN) [w77517w7751713.gif]

- 44 -



--------------------------------------------------------------------------------



 



Schedule “B”
Legal Description of the Land

- 45 -



--------------------------------------------------------------------------------



 



Schedule B — Legal Description
760 Washington Avenue
BEGINNING at a bar and cap set at the intersection of the northwesterly line of
Washington Avenue (County Route 503) with the division line between Lot 11 and
Lot 12 in Block 127, and running thence (1) Along the northwesterly line of said
Washington Avenue, South 23 degrees 54 minutes 00 seconds West a distance of
343.31 feet to a bar and cap set; thence (2) North 61 degrees 03 minutes 30
seconds West a distance of 94.76 feet to a bar and cap set; thence (3) North 68
degrees 03 minutes 30 seconds West a distance of 807.86 feet to a bar and cap
set; thence (4) North 18 degrees 41 minutes 10 seconds East a distance of 337.83
feet to a bar and cap set; thence (5) South 68 degrees 22 minutes East a
distance of 381.18 feet to a bar and cap set; thence (6) South 67 degrees 15
minutes East a distance of 551.72 feet to the point or place of BEGINNING.
The above description being drawn in accordance with a survey prepared by
Boswell Engineering, dated February 6, 2003, revised to July 10, 2003 and August
6, 2003.
For Information Purposes Only: “In compliance with Chapter 157, Laws of 1977,
premises herein is Lot 10 and 11 in Block 127 on the Tax Map of the above
municipality.”
TOGETHER with the rights under a Deed of Easement by Vincent Frattarelli, Louis
Frattarelli, Jeanette Coppa and Yolanda Faustini, individually, and as
Co-Executors and Co-Trustees of the Last Will and Testament of Angelina
Frattarelli to 760 Washington Avenue, L.L.C., a New Jersey Limited Liability
Company, dated October 11, 2002, recorded October 22, 2002 in Deed Book 8520,
page 729.
TOGETHER with the rights under a Deed of Easement by Central Boulevard
Associates to 760 Washington Avenue, L.L.C., a New jersey Limited Liability
Company, dated September 23, 2002, December 3, 2002 in Deed Book 8530, page 451.

- 46 -



--------------------------------------------------------------------------------



 



Schedule “C”
FIXED RENT FROM THE COMMENCEMENT DATE THROUGH SEPTEMBER 30, 2015
Fixed Rent for Unit A
Demised Premises 104,171 square feet

                              Annual     Total     Monthly   Period   Rent PSF  
  Rent     Rent    
February 1, 2003 through September 30, 2003
  $ 17.09     $ 1,186,854.93     $ 148,356.87  
October 1, 2003 through September 30, 2004
  $ 17.60     $ 1,833,409.60     $ 152,784.13  
October 1, 2004 through September 30, 2005
  $ 18.13     $ 1,888,620.23     $ 157,385.02  
October 1, 2005 through September 30, 2006
  $ 18.67     $ 1,944,872.57     $ 162,072.71  
October 1, 2006 through September 30, 2007
  $ 19.23     $ 2,003,208.33     $ 166,934.03  
October 1, 2007 through September 30, 2008
  $ 19.81     $ 2,063,627.51     $ 171,968.96  
October 1, 2008 through September 30, 2009
  $ 20.41     $ 2,126,130.11     $ 177,177.51  
October 1, 2009 through September 30, 2010
  $ 21.02     $ 2,189,674.42     $ 182,472.87  
October 1, 2010 through September 30, 2011
  $ 21.65     $ 2,255,302.15     $ 187,941.85  
October 1, 2011 through September 30, 2012
  $ 22.30     $ 2,323,013.30     $ 193,584.44  
October 1, 2012 through September 30, 2013
  $ 22.97     $ 2,392,807.87     $ 199,400.66  
October 1, 2013 through September 30, 2014
  $ 23.66     $ 2,464,685.86     $ 205,390.49  
October 1, 2014 through September 30, 2015
  $ 24.37     $ 2,538,647.27     $ 211,553.94      
Total Fixed Rent
          $ 27,210,854.15          

- 47 -



--------------------------------------------------------------------------------



 



Schedule “C”
FIXED RENT FROM THE COMMENCEMENT DATE THROUGH SEPTEMBER 30, 2015
Fixed Rent for Unit B
Demised Premises 68,306 square feet

                              Annual     Total     Monthly   Period   Rent PSF  
  Rent     Rent    
January 1, 2004 through September 30, 2004
  $ 18.36     $ 940,573.62     $ 104,508.18  
October 1, 2004 through September 30, 2005
  $ 18.89     $ 1,290,300.34     $ 107,525.03  
October 1, 2005 through September 30, 2006
  $ 19.43     $ 1,327,185.58     $ 110,598.80  
October 1, 2006 through September 30, 2007
  $ 19.99     $ 1,365,436.94     $ 113,786.41  
October 1, 2007 through September 30, 2008
  $ 20.57     $ 1,405,054.42     $ 117,087.87  
October 1, 2008 through September 30, 2009
  $ 21.17     $ 1,446,038.02     $ 120,503.17  
October 1, 2009 through September 30, 2010
  $ 21.78     $ 1,487,704.68     $ 123,975.39  
October 1, 2010 through September 30, 2011
  $ 22.41     $ 1,530,737.46     $ 127,561.46  
October 1, 2011 through September 30, 2012
  $ 23.06     $ 1,575,136.36     $ 131,261.36  
October 1, 2012 through September 30, 2013
  $ 23.73     $ 1,620,901.38     $ 135,075.12  
October 1, 2013 through September 30, 2014
  $ 24.42     $ 1,668,032.52     $ 139,002.71  
October 1, 2014 through September 30, 2015
  $ 25.13     $ 1,716,529.78     $ 143,044.15      
Total Fixed Rent
          $ 17,373,631.10     $ 868,681.56  
 
                  $ 434,340.78  

- 48 -



--------------------------------------------------------------------------------



 



Schedule “C-1”
FIXED RENT FOR UNIT A FROM OCTOBER 1, 2015 FOR THE INITIAL TERM AND
THE OPTION TERMS
Total Square Footage 104,171

                              Annual Rent   Total Fixed   Monthly Fixed Period  
PSF   Rent   Rent  
October 1, 2015 to September 30, 2016
  $ 23.37     $ 2,434,476.27     $ 202,873.02  
October 1, 2016 to September 30, 2017
  $ 24.07     $ 2,507,510.56     $ 208,959.21  
October 1, 2017 to September 30, 2018
  $ 24.79     $ 2,582,735.87     $ 215,227.99  
October 1, 2018 to September 30, 2019
  $ 25.54     $ 2,660,217.95     $ 221,684.83  
October 1, 2019 to September 30, 2020
  $ 26.30     $ 2,740,024.49     $ 228,335.37    

Total Fixed Rent for Unit A From October 1, 2015 Through the Initial Term
$12,924,965.14
Fixed Rent for Demised Premises for the First Five Year Renewal Term

                              Annual Rent   Total Fixed   Monthly Fixed Period  
PSF   Rent   Rent  
October 1, 2020 to September 30, 2021
  $ 28.25     $ 2,942,987.96     $ 245,249.00  
October 1, 2021 to September 30, 2022
  $ 29.10     $ 3,031,277.60     $ 252,606.47  
October 1, 2022 to September 30, 2023
  $ 29.97     $ 3,122,215.93     $ 260,184.66  
October 1, 2023 to September 30, 2024
  $ 30.87     $ 3,215,882.41     $ 267,990.20  
October 1, 2024 to September 30, 2025
  $ 31.80     $ 3,312,358.88     $ 276,029.91  

Fixed Rent for the Demised Premises for the Second and Final Renewal Term

                              Annual Rent   Total Fixed   Monthly Fixed Period  
PSF   Rent   Rent  
October 1, 2025 to September 30, 2026
  $ 32.75     $ 3,411,729.65     $ 284,310.80  
October 1, 2026 to September 30, 2027
  $ 33.73     $ 3,514,081.54     $ 292,840.13  
October 1, 2027 to September 30, 2028
  $ 34.75     $ 3,619,503.98     $ 301,625.33  
October 1, 2028 to September 30, 2029
  $ 35.79     $ 3,728,089.10     $ 310,674.09  
October 1, 2029 to September 30, 2030
  $ 36.86     $ 3,839,931.78     $ 319,994.31  

- 49 -



--------------------------------------------------------------------------------



 



Schedule “C-2”
FIXED RENT FOR UNIT B FROM OCTOBER 1, 2015 FOR THE INITIAL TERM AND
THE OPTION TERMS
Total Square Footage 68,306

                              Annual Rent   Total Fixed   Monthly Fixed Period  
PSF   Rent   Rent  
October 1, 2015 to September 30, 2016
  $ 24.13     $ 1,648,223.78     $ 137,351.98  
October 1, 2016 to September 30, 2017
  $ 24.85     $ 1,697,670.49     $ 141,472.54  
October 1, 2017 to September 30, 2018
  $ 25.60     $ 1,748,600.61     $ 145,716.72  
October 1, 2018 to September 30, 2019
  $ 26.37     $ 1,801,058.63     $ 150,088.22  
October 1, 2019 to September 30, 2020
  $ 27.16     $ 1,855,090.39     $ 154,590.87    

Total Fixed Rent for Unit B From October 1, 2015 Through the Initial Term
$8,750.643.89
Fixed Rent for Demised Premises for the First Five Year Renewal Term

                              Annual Rent   Total Fixed   Monthly Fixed Period  
PSF   Rent   Rent  
October 1, 2020 to September 30, 2021
  $ 29.13     $ 1,989,928.47     $ 165,827.37  
October 1, 2021 to September 30, 2022
  $ 30.01     $ 2,049,626.33     $ 170,802.19  
October 1, 2022 to September 30, 2023
  $ 30.91     $ 2,111,115.12     $ 175,926.26  
October 1, 2023 to September 30, 2024
  $ 31.83     $ 2,174,448.57     $ 181,204.05  
October 1, 2024 to September 30, 2025
  $ 32.79     $ 2,239,682.03     $ 186,640.17  

Fixed Rent for the Demised Premises for the Second and Final Renewal Term

                              Annual Rent   Total Fixed   Monthly Fixed Period  
PSF   Rent   Rent  
October 1, 2025 to September 30, 2026
  $ 33.77     $ 2,306,872.49     $ 192,239.37  
October 1, 2026 to September 30, 2027
  $ 34.79     $ 2,376,078.66     $ 198,006.56  
October 1, 2027 to September 30, 2028
  $ 35.83     $ 2,447,361.02     $ 203,946.75  
October 1, 2028 to September 30, 2029
  $ 36.90     $ 2,520,781.85     $ 210,065.15  
October 1, 2029 to September 30, 2030
  $ 38.01     $ 2,596,405.31     $ 216,367.11  

- 50 -



--------------------------------------------------------------------------------



 



Schedule “D”
Routine Landlord Maintenance
1. Exterior Walls: Landlord’s maintenance to the exterior precast walls shall
include the application of a stain coating approximately one (1) time every five
(5) years. In addition, the exterior brick surfaces shall be coated with a
waterproofing material such as Prime-A-Pel or an equivalent substitute at least
one (1) time every five (5) years. This shall be a common expense and Tenant
shall pay its proportionate share.
2. Dock Seals, Dock Shelters, Loading Doors: Tenant agrees that it shall procure
a maintenance contract for all dock levelors and loading doors in the Demised
Premises at Tenant’s sole cost and expense.
3. Parking and Loading Areas: All paved areas shall be resurfaced approximately
once every ten (10) years. This work shall include the removal and replacement
of approximately 2” of fine aggregate (FABC), hot bituminous concrete, mix I-5
top course. This shall be a common expense and Tenant shall pay its
proportionate share.
4. Roof Areas: Landlord shall perform annual inspections on the roof.

- 51 -



--------------------------------------------------------------------------------



 



Schedule “E”
Diagram Of Typical Hitching Post

- 52 -



--------------------------------------------------------------------------------



 



(DIEGRAM) [w77517w7751715.gif]

- 53 -



--------------------------------------------------------------------------------



 



EXHIBIT F-1
CONDITIONAL GUARANTY OF PAYMENT
     In consideration of, and as the material inducement for the granting,
execution and delivery of a certain Lease dated as of November ___, 2009
(hereinafter called the “Lease”), by 760 WASHINGTON AVENUE, L.L.C., having an
address c/o Russo Development, L.L.C., 71 Hudson Street, Hackensack, New Jersey
07601, Attention: Edward Russo (hereinafter called the “Landlord”), to SUNGARD
AVAILABLITY SERVICES LP, a limited partnership of the Commonwealth of
Pennsylvania, having an address of 1285 Drummers Lane, Wayne, Pennsylvania
19087, Attention: General Counsel (hereinafter called the “Tenant”), and in
further consideration of the sum of ONE DOLLAR ($1.00) and other good and
valuable consideration paid by the Landlord to the undersigned, the receipt
whereof is hereby acknowledged, the undersigned, SUNGARD DATA SYSTEMS, INC.
(hereinafter called the “Guarantor”), hereby agrees as follows:
     1. Guarantor guarantees to the Landlord, its successors and assigns, the
full and prompt payment of all Fixed Rent, Additional Rent (including, without
limitation, charges constituting Additional Rent as a result of non-performance
of Lease obligations by Tenant), and any and all other sums and charges payable
by the Tenant, its successors and assigns, under said Lease, and the Guarantor
hereby covenants and agrees with the Landlord, its successors and assigns, that
if default shall at any time be made by the Tenant, its successors and assigns,
in the payment of any such Fixed Rent or Additional Rent or other sums payable
by the Tenant under said Lease, the Guarantor will, if said default remains
uncured after notice to Tenant and expiration of the applicable cure period
under the Lease and after ten (10) days written notice to Guarantor, forthwith
pay such Fixed Rent, Additional Rent or other sums to the Landlord, its
successors and assigns, and any arrears thereof, and will forthwith pay to the
Landlord all damages recognized under the Lease that may arise in consequence of
any uncured default by the Tenant, its successors and assigns, under said Lease,
including reasonable attorneys’ fees incurred by Landlord because of said
default.
          Notwithstanding anything to the contrary, this Guaranty is expressly
conditioned upon and shall only be enforceable against the Guarantor only if any
of the following conditions have occurred and only so long as such shall
continue to occur:
               (a) Tenant’s net worth decreases to less than $50,000,000.00
utilizing Generally Accepted Accounting Principles in the United States (“GAAP”)
and the same accounting methodology used for the preparation of Tenant’s 2001,
un-audited financial statements dated March 7, 2002, as furnished to Landlord;
or
               (b) Tenant’s total debt to total equity ratio increases above 2.5
to 1; or
               (c) If there is any default by Tenant under Section 14.1(c) of
the Lease which is not subsequently cured.
     2. THIS GUARANTY IS AN ABSOLUTE, BUT CONDITIONAL, GUARANTY OF PAYMENT ONLY
AND NOT OF PERFORMANCE. It shall be enforceable against the

- 54 -



--------------------------------------------------------------------------------



 



Guarantor, its personal representatives, successors and assigns, without the
necessity of any suit or proceedings on the Landlord’s part of any kind or
nature whatsoever against the Tenant, its successors and assigns, and without
the necessity of any notice to Guarantor of non-payment, which, except as
provided herein, the Guarantor hereby expressly waives, and the Guarantor hereby
expressly agrees that the validity of this Guaranty and the obligations of the
Guarantor hereunder shall in no way be terminated, affected or impaired by
reason of the assertion or the failure to assert by the Landlord against the
Tenant, or Tenant’s successors and assigns, of any of the rights or remedies
reserved to the Landlord pursuant to the provisions of the said Lease.
Notwithstanding anything to the contrary Guarantor shall have all of the
defenses, right and remedies of Tenant under the Lease.
     3. This Guaranty shall be a continuing guaranty until it expires or is
replaced as provided below:
          (a) This Guaranty shall terminate in all events on January 31, 2018.
          (b) This Guaranty shall terminate prior to January 31, 2018, and shall
be of no further force or affect, upon the occurrence of any of the following
events:
               (i) upon the satisfaction of all of the following events and upon
delivery of written proof thereof to Landlord: (A) Tenant is a publicly traded
entity on a United States stock exchange, and (B) Tenant has a net worth
utilizing GAAP equal to or greater than One Billion and 00/100
($1,000,000,000.00) Dollars, and (C) Tenant has an Issuer Credit Rating or
Corporate Credit Rating of at least BBB+ by Standard and Poor’s; or
               (ii) upon the satisfaction of all of the following events and
upon delivery of written proof thereof to Landlord: (A) Tenant undergoes a
“change of control” (as hereinafter defined); and (B) either the Tenant or the
“New Guarantor” (as hereinafter defined) has at the time of the change of
control or thereafter: (1) a net worth utilizing GAAP equal to or greater than
One Billion and 00/100 ($1,000,000,000.00) Dollars and (2) an Issuer Credit
Rating or Corporate Credit Rating of at least BBB+ by Standard and Poor’s. For
purposes hereof, the term “change of control” is defined as a sale of Tenant, a
merger, or a spinoff which results in the Guarantor losing majority ownership of
Tenant. The term “New Guarantor” is defined as the entity or entities which
acquire majority ownership of Tenant and which execute and deliver to Landlord a
Conditional Guaranty of Payment in the same form as this Guaranty (or otherwise
acceptable to Landlord). If the Tenant or a New Guarantor does not have an
Issuer Credit Rating, the Tenant or New Guarantor shall obtain a Corporate
Credit Rating from Standard and Poor’s, at their sole cost and expense without
contribution by Landlord to demonstrate that Tenant or New Guarantor satisfy the
conditions precedent set forth above; or
               (iii) if prior to January 31, 2013, Tenant or Guarantor (or any
successor thereto) deposits with Landlord an irrevocable letter of credit to
secure Tenant’s obligations under the Lease in the form annexed hereto as
Schedule “F-2” in the amount of Four Million and 00/100 ($4,000,000.00) Dollars
issued by an institutional lender reasonably acceptable to Landlord, which shall
reduce automatically to Two Million and 00/100 Dollars ($2,000,000.00) on
February 1, 2013, and which shall automatically expire as of January 31, 2018;
or
               (iv) if from and/or after February 1, 2013, Tenant or Guarantor
(or any

- 55 -



--------------------------------------------------------------------------------



 



successor thereto) deposits with Landlord an. irrevocable letter of credit to
secure Tenant’s obligations under the Lease in the form annexed hereto as
Schedule “F-2” in the amount of Two Million and 00/100 Dollars ($2,000,000.00),
and which shall automatically expire as of January 31, 2018.
     4. The liability of the Guarantor hereunder shall in no way be affected,
modified or diminished by reason of any assignment, renewal, modification or
extension of the Lease or any dealings or transactions or matter or thing
occurring between Landlord and Tenant, or any bankruptcy, insolvency,
reorganization, liquidation, arrangement, assignment for the benefit of
creditors, receivership, trusteeship or similar proceeding affecting Tenant,
whether or not notice thereof is given to Guarantor, or by reason of any
dealings or transactions or matter or thing occurring between the Landlord and
the Tenant, its successors or assigns, whether or not notice thereof is given to
the Guarantor.
     5. Until all the covenants and conditions in said Lease on Tenant’s part to
be performed and observed are fully performed and observed, Guarantor hereby
subordinates to Landlord’s interests hereunder and under the Lease: (a) any
right of subrogation against Tenant by reason of any payments or acts of
performance by the Guarantor, in compliance with the obligations of the
Guarantor hereunder; (b) any right to enforce any remedy which Guarantor now or
hereafter shall have against Tenant by reason of any one or more payments or
acts of performance in compliance with the obligations of Guarantor hereunder;
and (c) any liability or indebtedness of Tenant now or hereafter held by
Guarantor to the obligations of Tenant to the Landlord under said Lease. During
the period of a continuing “Event of Default” under the Lease, Guarantor shall
not accept repayment of any loan owed by Tenant to Guarantor, or its affiliates,
but shall require that Tenant first apply all such repayments to the payment of
all Fixed Rent and Additional Rent, and all sums necessary to cure any event of
default on the part of Tenant under the Lease; otherwise, payments may be made
in the ordinary course between Tenant and Guarantor.
     6. All of the Landlord’s rights and remedies under the said Lease or under
this Guaranty are intended to be distinct, separate and cumulative and no such
right and remedy therein or herein contained is to be in exclusion of or a
waiver of any of the others.
     7. No delay on the part of Landlord in exercising any right, power or
privilege under this Guaranty or failure to exercise the same shall operate as a
waiver of, or otherwise affect any such right, power or privilege, nor shall any
single or partial exercise thereof preclude any other or further exercise of any
right, power or privilege.
     8. No waiver or modification of any provision of this Guaranty shall be
effective unless in writing and signed by Landlord and Guarantor.
     9. The Guarantor irrevocably consents to jurisdiction and venue of any
cause of action arising under or relating to the said Lease and/or this Guaranty
solely and exclusively in the state or federal courts of New Jersey. The
Guarantor hereby irrevocably consents and agrees to transfer of any such action
pending in any other jurisdiction to the state or federal courts in New Jersey.
The Guarantor agrees that service of process by certified mail return receipt
requested to the address set forth on page 1 above shall be sufficient to obtain
in personam jurisdiction over the Guaranty in any action instituted pursuant to
the Lease and/or this Guaranty.

- 56 -



--------------------------------------------------------------------------------



 



     10. Except as provided in the prior paragraph, any notices provided
hereunder shall be sent by a nationally recognized overnight delivery service
(e.g., Federal Express), postage prepaid, for next business day delivery, to the
appropriate address set forth on page 1 above.
     11. This Agreement is entered into in the State of New Jersey and shall be
governed and construed according to the laws of the State of New Jersey.
IN WITNESS WHEREOF, the Guarantor has hereunto set its hand and seal this ___day
of December, 2009.

              SUNGARD DATA SYSTEMS INC.,
a Delaware corporation
        By:             Name:             Title:        

             
STATE OF PENNSYLVANIA
    )      
 
    )  ss.     
COUNTY OF CHESTER
    )      

     On this                      day of December, 2009, before me personally
came                                           to me known, who being by me duly
sworn, did depose and say that he is the
                                         of SunGard Data Systems Inc., a
Delaware corporation, and that he was authorized to execute and executed the
foregoing instrument on behalf of and as the act and deed of said corporation.

                                              Notary Public           

My Commission Expires:

- 57 -



--------------------------------------------------------------------------------



 



Exhibit F — 2
Form of Letter of Credit
                    , 2009
760 Washington Avenue, LLC
71 Hudson Street
Hackensack, NJ 07601
Attention: Edward Russo, Manager
Ladies and Gentlemen:
          At the request and for the account of our customer, SunGard
Availability Service LP [or, if applicable, SunGard Availability Service, LLC]
(the “Company”), we hereby establish this Irrevocable, Unconditional,
Transferable Sight Draft Letter of Credit No.
                                        (“this Letter of Credit”) in favor of
760 Washington Avenue, L.L.C., a New Jersey limited liability company, and its
successors and assigns (the “Beneficiary”) by our signatures below and the
Beneficiary’s receipt hereof. The amount available to be drawn under this Letter
of Credit is U.S. Four Million and 00/100 ($4,000,000.00) Dollars, which shall
reduce automatically to U.S. Two Million and 00/100 Dollars ($2,000,000.00) on
February 1, 2013, and which shall automatically expire as of January 31, 2018
(the “Letter of Credit Amount”).
          We irrevocably and unconditionally agree to honor at sight any demand
for payment made by the Beneficiary which complies with the terms of this Letter
of Credit.
          The Beneficiary’s demand for payment and sight draft under this Letter
of Credit must be made by presentation of a document in the form of Exhibit A to
this Letter of Credit (the “Beneficiary’s Demand”) together with the original of
this Letter of Credit. The Beneficiary’s Demand must be completed, purported to
be signed by any Authorized Officer of the Beneficiary, and presented to us with
the original of this Letter of Credit at our offices on a business day at or
before 5:00 p.m., New York time, on or prior to
                                        , 2018 (the “Expiry Date”). With respect
to the preceding sentence, (a) an “Authorized Officer” is any person purporting
to be a manager, CEO, president, vice president, treasurer, general counsel or
secretary of the Beneficiary, (b) “our offices” are located at
                                        , Attention: Letter of Credit
Department, or such other address that we may specify in an amendment to this
Letter of Credit that is actually received by the Beneficiary not less than ten
(10) days prior to the Expiry Date and (c) a “business day” is any day other
than a Saturday, Sunday or federal holiday on which commercial banks are open to
do business in the State of New York.
          It is a provision of this credit that it shall be automatically
extended without amendment for additional periods of one (1) year from the
present or each future expiration date unless at least thirty (30) days prior to
the expiration date,                                          notifies the
Beneficiary, in writing by certified mail (return receipt requested) or courier

- 58 -



--------------------------------------------------------------------------------



 



that we elect not to so renew this credit.
          If the Beneficiary’s Demand is presented in the manner required hereby
together with the original of this Letter of Credit, we shall honor such demand
for payment at sight by wire transfer to the Beneficiary (or any designee of the
Beneficiary) of our own immediately available funds (and not with the funds of
the Company) to the account so noted in such Demand (a) in the case of the
presentation of the original of this Letter of Credit and the Beneficiary’s
Demand on or before 1:00 p.m., New York time, on the next business day on which
we receive such and (b) in the case of a presentation of the original of this
Letter of Credit and the Beneficiary’s Demand after 1:00 p.m., New York time, on
the second business day after the business day on which we receive such demand.
          One drawing for the Letter of Credit Amount or partial drawings are
permitted under this Letter of Credit. If the Beneficiary makes partial drawings
hereunder, the Letter of Credit Amount shall be reduced from time to time by the
amount of such partial drawings.
          Only the Beneficiary, as beneficiary of this Letter of Credit, may
make the Beneficiary’s Demand and a drawing under this Letter of Credit. Upon
the payment of our funds to the Beneficiary, to the Beneficiary’s order or to an
account of the Beneficiary we will be fully discharged to the extent of such
payment of our obligations under this Letter of Credit with respect to such
demand for payment.
          This Letter of Credit is transferable in its entirety (but not in
part) except to any person with which U.S. persons are prohibited from doing
business under U.S. foreign assets control regulations or other applicable U.S.
laws and regulations. We shall not recognize any transfer of this Letter of
Credit until this original Letter of Credit together with any amendment(s) and a
signed and completed transfer form reasonably acceptable to us is received. Such
transfer shall be at no cost to Beneficiary.
          This Letter of Credit sets forth in full our undertaking, and such
undertaking will not in any way be modified, amended, amplified or limited by
reference to any document, instrument or agreement referred to in this Letter of
Credit or the Beneficiary’s Demand.
          This Letter of Credit shall be governed by the Uniform Customs and
Practice for Documentary Credits, 1993 Revision, ICC Publication No. 500.

            Very truly yours,

[Financial Institution]
      By:           Name:           Title:      

- 59 -



--------------------------------------------------------------------------------



 



         

Exhibit A to [Name of Financial Institution]. Irrevocable, Unconditional,
Transferable
Sight Draft Letter of Credit No.                                         
Date : [Print or type date]
To : [Financial Institution]
     The undersigned hereby notifies you that your customer, SunGard
Availability Services LP [or, if applicable, SunGard Availability Service, LLC]
(the “Company”), under Irrevocable, Unconditional, Transferable Sight Draft
Letter of Credit No.___, has defaulted in its obligations to the undersigned
[BENEFICIARY’S NAME] (the “Beneficiary”) pursuant to the terms and provisions of
that certain Lease Agreement dated December ___, 2004, between 760 WASHINGTON
AVENUE, L.L.C., as landlord, and SunGard Availability Services LP, as tenant,
for space in the building located at 410 Commerce Boulevard, Carlstadt, New
Jersey 07072, and hereby directs you as follows:
PAY TO THE ORDER OF [BENEFICIARY’S NAME] (the “BENEFICIARY”) THE SUM OF
___DOLLARS AND ___CENTS DRAWN UNDER IRREVOCABLE, UNCONDITIONAL, TRANSFERABLE
SIGHT DRAFT LETTER OF CREDIT NO.___. [Print or type amount and letter of credit
number.] THE BENEFICIARY OF SUCH LETTER OF CREDIT HEREBY DEMANDS PAYMENT OF THE
FOREGOING TO ITS ACCOUNT AT [BANK NAME] [ABA NUMBER] [ACCOUNT NAME] [ACCOUNT
NUMBER].

                        Name:   [Print or type Name]      Title [Print or type
Title of Authorized Officer]     

- 60 -